Exhibit 10.8


EXECUTION COPY












LEASE AGREEMENT
by and between




CIT CRE LLC,
a Delaware limited liability company,
as Landlord




and




LMI FINISHING, INC.,
an Oklahoma corporation,
as Tenant




































Dated as of:  February 13, 2007

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


Section
Page
   
Parties
1
 
1.
CERTAIN DEFINITIONS
1
     
2.
DEMISE OF LEASED PREMISES
9
     
3.
TITLE, CONDITION AND POSSESSION
9
     
4.
USE OF LEASED PREMISES; QUIET ENJOYMENT
10
     
5.
TERM
11
     
6.
MINIMUM RENT; INTERIM RENT
11
     
7.
ADDITIONAL RENT
12
     
8.
NET LEASE: NON-TERMINABILITY.
13
     
9.
PAYMENT OF IMPOSITIONS.
14
     
10.
COMPLIANCE WITH LAWS AND AGREEMENTS; ENVIRONMENTAL
MATTERS
14
     
11.
LIENS; RECORDING
18
     
12.
MAINTENANCE AND REPAIR
19
     
13.
ALTERATIONS, IMPROVEMENTS AND EXPANSIONS
20
     
14.
PERMITTED CONTESTS
21
     
15.
INDEMNIFICATION
22
     
16.
INSURANCE
23
     
17.
CASUALTY AND CONDEMNATION: CLAIMS
26
     
18.
CASUALTY AND CONDEMNATION: RESTORATION
28
     
19.
RESTORATION PROCEDURES
 
28
20.
ASSIGNMENT AND SUBLETTING; PROHIBITION AGAINST LEASEHOLD FINANCING
29
     
21.
SALES BY LANDLORD; RIGHT OF FIRST REFUSAL
30
     
22.
EVENTS OF DEFAULT
31
     
23.
REMEDIES AND DAMAGES UPON DEFAULT
33

 

--------------------------------------------------------------------------------


 
24.
NOTICES
37
     
25.
ESTOPPEL CERTIFICATE
37
     
26.
SURRENDER
37
     
27.
NO MERGER OF TITLE
38
     
28.
BOOKS AND RECORDS
38
     
29.
NON-RECOURSE AS TO LANDLORD
39
     
30.
FINANCING
39
     
31.
SUBORDINATION
40
     
32.
TAX TREATMENT: REPORTING
40
 
   
33.
MISCELLANEOUS
40


SCHEDULES:
   
Schedule 12(f) Immediate Repairs and Deferred Maintenance Expenditures
EXHIBITS:
   
Exhibit A – Premises
     
Exhibit B – Building Equipment
     
Exhibit C – Minimum Rent Schedule
     
Exhibit D – Certification Related to the USA Patriot Act
     
Exhibit E – Determination of Fair Market Rental Value of the Leased Premises
     
Exhibit F – Environmental Reports
     
Exhibit G – Form of Certification




 
 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT


LEASE AGREEMENT, made as of this 13th day of February, 2007, between CIT CRE
LLC, a Delaware limited liability company, or nominee, with an address c/o CIT
Lending Services Corporation, 1 CIT Drive, Livingston, NJ 07039 ("Landlord"),
and LMI FINISHING, INC., an Oklahoma corporation, with an address c/o LMI
Aerospace, Inc., P.O. Box 900, St. Charles, Missouri 63302-0900 ("Tenant").


In consideration of the rents and provisions herein stipulated to be paid and
performed, Landlord and Tenant hereby covenant and agree as follows:


1.           Certain Definitions. As used herein, the following terms shall have
the following meaning:
 
"Additional Rent" has the meaning assigned to such term in Section 7.


"Adjustment Date" has the meaning assigned to such term in Section 6.


"Affiliate" of any Person means any Person (presently existing or hereafter
created or acquired) controlling, controlled by or under common control with the
specified Person, and "control" of a Person (including, with correlative
meaning, the terms "controlled by" and "under common control with") means the
power to direct or cause the direction of the management, policies or affairs of
the controlled Person, whether through ownership of securities or partnership or
other ownership interests, directly or indirectly, by contract or otherwise.


"Alterations" means all changes, additions, improvements or repairs to, all
alterations, reconstructions, renewals, replacements or removals of and all
substitutions or replacements for any of the Improvements or Building Equipment,
both interior and exterior, structural and non-structural, and ordinary and
extraordinary.


"Appurtenances" means all tenements, hereditaments, easements, rights-of-way,
rights, privileges in and to the Land, including (a) easements over other lands
granted by any Easement Agreement and (b) any streets, ways, alleys, vaults,
gores or strips of land adjoining the Land.


"Assignment" means any assignment of rents and leases from Landlord to a Lender
which (a) encumbers any of the Leased Premises and (b) secures Landlord's
obligation to repay a Loan, as the same may be amended, supplemented or modified
from time to time.


"Building Equipment" has the meaning assigned to such term in Section 2.


"Capital Growth Rate" means, at any given time, the yield to maturity of the "on
the run" ten (10) year United States Treasury security plus four hundred (400)
basis points.
 
"Casualty" means any injury to or death of any person or any loss of or damage
to any property (including the Leased Premises) included within or related to
the Leased Premises.


"Code" means the Internal Revenue Code of 1986, as amended.
 
"Commencement Date" means the date hereof.
 
"Condemnation" means a Taking or a Requisition.


"Condemnation Notice" means notice or knowledge of the institution of or
intention to institute any proceeding for Condemnation.


"Corporate Control Criteria" means, if deemed satisfied by any Transferee, that
such Transferee has a Credit Rating of both "BB-" or higher from S&P and "B2" or
higher from Moody's, in each case for the twenty-four (24) consecutive calendar
month period prior to a Permitted Transfer and as of the date of the Permitted
Transfer.


"Corporate Control Event" means any of the following: (i) a merger or
consolidation of Tenant or Guarantor with or into another Person; (ii) the sale
of all or substantially all of the assets of Tenant or Guarantor to any Person;
(iii) the acquisition by any one Person (including Affiliates of such Person) of
fifty percent (50%) or more of the common stock, voting securities or economic
benefits and burdens (including distributions) of Tenant or Guarantor within any
twelve (12) month period; or (iv) a change in 50% or more of the Board of
Directors of Tenant or Guarantor in any twelve (12) month period.


"Costs" of a Person or associated with a specified transaction means all costs
and expenses incurred by such Person or associated with such transaction,
including reasonable attorneys' fees and expenses, expert fees and expenses,
court costs, brokerage fees, escrow fees, title insurance premiums, mortgage
commitment fees, mortgage points and recording fees and transfer taxes, as the
circumstances require. For all purposes of this Lease, "attorneys' fees and
expenses" and similar statements include those incurred out of court, at trial,
on appeal or in any bankruptcy proceeding.


"Default Rate" has the meaning assigned to such term in Section 7(a)(iii).


"Easement Agreement" or "Easement Agreements" means any conditions, covenants,
restrictions, easements, declarations, licenses and other agreements listed as
Permitted Encumbrances or as may hereafter affect or benefit the Leased
Premises.


"Environmental Law" or "Environmental Laws" means (i) whenever enacted or
promulgated, any applicable federal, state, foreign or local law, statute,
ordinance, rule, regulation, license, permit, authorization, approval, consent,
court order, judgment, decree, injunction, code, requirement or agreement with
any ' governmental entity, (x) relating to pollution (or the cleanup thereof),
or the protection of any Environmental Media, air, water vapor, surface water,
groundwater, drinking water supply, land (including land surface or subsurface),
plant, aquatic and animal life from injury caused by a Hazardous Substance or
(y) concerning exposure to, or the use, containment, storage, recycling,
reclamation, reuse, treatment, generation, discharge, transportation,
processing, handling, labeling, production, disposal or remediation of Hazardous
Substances, Hazardous Conditions, Hazardous Activities or Environmental
Violations, in each case as amended and as now or hereafter in effect, and (ii)
any common law or equitable doctrine (including injunctive relief and tort
doctrines such as negligence, nuisance, trespass and strict liability) that may
impose liability or obligations or injuries or damages due to or threatened as a
result of the presence of, exposure to, or ingestion of, any Hazardous
Substance. The term Environmental Law includes the federal Comprehensive
Environmental Response Compensation and Liability Act of 1980 ("CERCLA"), the
Superfund Amendments and Reauthorization Act, the federal Water Pollution
Control Act, the federal Clean Air Act, the federal Clean Water Act, the federal
Resources Conservation and Recovery Act of 1976 (including the Hazardous and
Solid Waste Amendments to RCRA), the federal Solid Waste Disposal Act, the
federal Toxic Substance Control Act, the federal Insecticide, Fungicide and
Rodenticide Act, the federal Occupational Safety and Health Act of 1970, the
federal National Environmental Policy Act and the federal Hazardous Materials
Transportation Act, each as amended and as now or hereafter in effect and any
similar state or local Law.
 
"Environmental Media" means soil, fill material, or other geologic materials at
all depths, groundwater at all depths, surface water including storm water and
sewerage, indoor and outdoor air, and all living organisms, including all
animals and plants, whether located on or off the Leased Premises.


"Environmental Violation" means any one or more of the following, whether
occurring prior to, on or after the date hereof: (a) any direct or indirect
discharge, disposal, spillage, emission, escape, pumping, pouring, injection,
leaching, Release, seepage, filtration or transporting of any Hazardous
Substance at, upon, under, onto or within the Leased Premises or any
Environmental Media, or from the Leased Premises to any Environmental Media, in
violation of any Environmental Law or in excess of any reportable quantity
established under any Environmental Law or which could result in any liability
to Landlord, Tenant or Lender, any Federal, state or local government or any
other Person for the costs of any removal or Remedial Actions or natural
resources damage or for bodily injury or property damage, (b) any deposit,
storage, dumping, placement or use of any Hazardous Substance at, upon, under or
within the Leased Premises in violation of any Environmental Law or in excess of
any reportable quantity established under any Environmental Law or which could
result in any liability to any Federal, state or local government or to any
other Person for the costs of any removal or Remedial Actions or natural
resources damage or for bodily injury or property damage, (c) the abandonment or
discarding at the Leased Premises of any barrels, containers or other
receptacles containing any Hazardous Substances in violation of any
Environmental Laws, (d) any activity, occurrence or condition in connection with
the Leased Premises which could result in any liability, cost or expense to
Landlord or Lender or any other owner or occupier of the Leased Premises, or
which could result in a creation of a lien on the Leased Premises under any
Environmental Law, or (e) any violation of or noncompliance with any
Environmental Law in connection with the Leased Premises.


"Event of Default" has the meaning assigned to such term in Section 22.


"Existing Environmental Condition" has the meaning assigned to such term in
Section 10(g).
 
"Expansion" has the meaning assigned to such term in Section 13.


"Expiration Date" means the Initial Expiration Date or, if this Lease has been
extended for a Renewal Term in accordance with Section 5, the last day of such
Renewal Term.


"Fair Market Rental Value of the Leased Premises" means the rent that would be
paid by a willing tenant and accepted by a willing landlord in an arm length's
lease of the Leased Premises in which neither party is under any compulsion to
lease, but without consideration of any concessions, allowances or other
inducements then normally being offered to prospective tenants. Fair Market
Rental Value of the Leased Premises shall be determined by the appraisal process
set forth in Exhibit E.


"Full Rent Commencement Date" means the first day of the month following the
month in which the Commencement Date occurs.


"GAAP" means generally accepted accounting principles.


"Government Lists" has the meaning assigned to such term in Exhibit D.


"Guarantor" means LMI Aerospace, Inc., a Missouri corporation.


"Hazardous Activity" means any activity, process, procedure or undertaking which
directly or indirectly (i) procures, generates or creates any Hazardous
Substance; (ii) causes or results in (or threatens to cause or result in) the
release, seepage, spill, leak, flow, discharge or emission of any Hazardous
Substance into the environment (including the air, ground water, watercourses or
water systems), (iii) involves the containment or storage of any Hazardous
Substance; or (iv) would cause the Leased Premises or any portion thereof to
become a hazardous waste treatment, recycling, reclamation, processing, storage
or disposal facility within the meaning of any Environmental Law.


"Hazardous Condition" means any condition resulting from an act or omission
occurring after the date hereof which would support any claim or liability under
any Environmental Law.


"Hazardous Substance" or "Hazardous Substances" means (i) any substance,
material, product, petroleum, petroleum product, derivative, compound or
mixture, mineral (including asbestos), chemical, gas, medical waste, or other
pollutant, in each case whether naturally occurring, man-made or the by-product
of any process, that is toxic, harmful or hazardous or acutely hazardous to the
environment or public health or safety, (ii) those materials included within the
definitions of "hazardous substances," "extremely hazardous substances," "toxic
"hazardous materials," "toxic substances" "toxic pollutants," "hazardous air
pollutants" "toxic air contaminants," "solid waste," "hazardous waste,"
"pollutants," contaminants" or similar categories under any Environmental Laws,
or (iii) any substance supporting a claim under any Environmental Law, whether
or not defined as hazardous as such under any Environmental Law. Hazardous
Substances include any toxic or hazardous waste, pollutant, contaminant,
industrial waste, petroleum or petroleum-derived substances or waste, radon,
radioactive materials, asbestos, asbestos containing materials, urea
formaldehyde foam insulation, lead and polychlorinated biphenyls.
 
"Impositions" has the meaning assigned to such term in Section 9.
 
"Improvements" has the meaning assigned to such term in Section 2.


"Indemnitee" has the meaning assigned to such term in Section 15.


"Initial Appraiser" has the meaning assigned to such term in Exhibit E.


"Initial Expiration Date" has the meaning assigned to such term in Section 5.


"Initial Valuation" has the meaning assigned to such term in Exhibit E.


"Insurance Requirements" means the requirements of all insurance policies
required to be maintained in accordance with this Lease.


"Interim Rent" has the meaning assigned to such term in Section 6.


"Land" has the meaning assigned to such term in Section 2.


"Law" means any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted governmental authority, court or agency, now or
hereafter enacted or in effect.


"Lease" means this Lease Agreement.


"Lease Guaranty" has the meaning the Guaranty and Suretyship Agreement dated
December 28, 2006 made by Guarantor to Landlord.


"Lease Year" means (a) the period commencing on the Full Rent Commencement Date
and ending at midnight on the last day of the twelfth (12th) consecutive
calendar month thereafter, and (b) each succeeding twelve (12) month period
occurring during the Term.


"Leased Premises" has the meaning assigned to such term in Section 2.


"Legal Requirements" means the requirements of all present and future Laws
(including Environmental Laws and Laws relating to accessibility to, usability
by, and discrimination against, disabled individuals) and all covenants,
restrictions and conditions now or hereafter of record which may be applicable
to Tenant or to any of the Leased Premises, or to the use, manner of use,
occupancy, possession, operation, maintenance, alteration, repair or restoration
of any of the Leased Premises, even if compliance therewith necessitates
structural changes or improvements or results in interference with the use or
enjoyment of any of the Leased Premises.


"Lender" means any person or entity (and their respective successors and
assigns) which may, after or contemporaneously with the date hereof, make a Loan
to Landlord or is the holder of any Note.
 
"Loan" means any loan made by one or more Lenders to Landlord, which loan is
secured by a Mortgage and an Assignment and is evidenced by a Note.


"Minimum Rent" has the meaning assigned to such term in Section 6.


"Minimum Rent Payment Date" has the meaning assigned to such term in Section 6.
 
"Monetary Obligations" means Rent and all other sums payable by Tenant under
this Lease to Landlord, to any third party on behalf of Landlord or to any
Indemnitee.


"Mortgage" means any mortgage or deed of trust from Landlord to a Lender which
(a) encumbers any of the Leased Premises and (b) secures Landlord's obligation
to repay a Loan, as the same may be amended, supplemented or modified.


"Net Award" means (a) the entire award payable to Landlord or Lender by reason
of a Condemnation whether pursuant to a judgment or by agreement or otherwise,
or (b) the entire proceeds of any insurance required under clauses (i), (ii) (to
the extent payable to Landlord or Lender), (iv), (v) or (vi) of Section 16(a),
as the case may be, less any expenses incurred by Landlord and Lender in
collecting such award or proceeds.


"Note" means any promissory note evidencing Landlord's obligation to repay a
Loan, as the same may be amended, supplemented or modified.


"Owner" has the meaning assigned to such term in Exhibit D.


"Permitted Encumbrances" means those covenants, restrictions, reservations,
liens, conditions and easements and other encumbrances of record as of the date
hereof, other than any Mortgage or Assignment, and liens for unpaid real estate
taxes and assessment not yet due and payable.


"Permitted Transfer" has the meaning assigned to such term in Section 22.


"Permitted Violations" has the meaning assigned to such term in Section 14.


"Person" means an individual, partnership, association, corporation, trust or
other legal entity.


"Present Value" of any amount means such amount discounted by a rate per annum
which is the lower of (a) the Prime Rate at the time such present value is
determined or (b) eight percent (8%) per annum.


"Primary Term" has the meaning assigned to such term in Section 5.
 
"Prime Rate" means the annual interest rate as published, from time to time, in
the Wall Street Journal as the "Prime Rate" in its column entitled "Money Rate".
The Prime Rate may not be the lowest rate of interest charged by any "large U.S.
money center commercial banks" and Landlord makes no representations or
warranties to that effect. In the event the Wall Street Journal ceases
publication or ceases to publish the "Prime Rate" as described above, the Prime
Rate shall be the average per annum discount rate (the "Discount Rate") on
ninety-one (91) day bills issued from time to time by the United States Treasury
("Treasury Bills") at its most recent auction, plus three hundred (300) basis
points. If no such 91-day Treasury Bills are then being issued, the Discount
Rate shall be the discount rate on Treasury Bills then being issued for the
period of time closest to ninety-one (91) days.
 
"Purchase Agreement" means the Purchase Agreement dated as of December 28, 2006
between Tenant, as seller, and Landlord, as purchaser, relating to the Leased
Premises.


"Release" means any active or passive spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping or
disposing of any Hazardous Substance into any Environmental Media. For the
purposes of this Lease, "Release" also includes any threatened Release.


"Remedial Actions" means any investigation, work plan preparation removal,
repair, cleanup, abatement, remediation, monitored natural attenuation, natural
resource damage assessment and restoration, closure, post-closure,
detoxification or remedial activity of any kind whatsoever necessary to address
any Release, any Environmental Violation and/or any Hazardous Condition.


"Remediation Plan" has the meaning assigned to such term in Section 10.
 
"Renewal Date" has the meaning assigned to such term in Section 5.


"Renewal Term" has the meaning assigned to such term in Section 5.


"Rent" means, collectively, Interim Rent, Minimum Rent and Additional Rent.
 
"Requesting Party" has the meaning assigned to such term in Section 25.


"Requisition" means any temporary requisition or confiscation of the use or
occupancy of any of the Leased Premises by any governmental authority, civil or
military, whether pursuant to an agreement with such governmental authority in
settlement of or under threat of any such requisition or confiscation, or
otherwise.


"Responding Party" has the meaning assigned to such term in Section 25.


"Restoration Fund" has the meaning assigned to such term in Section 19.


"Set-Off" has the meaning assigned to such term in Section 8.


"Site Reviewers" has the meaning assigned to such term in Section 10(c).


"Site Assessment" has the meaning assigned to such term in Section 10.


"SNDA Provisions" has the meaning assigned to such term in Section 31.
 
"State" means, with respect to any parcel of Land comprising the Leased
Premises, the jurisdiction in which such parcel is located.


"Subleases" has the meaning assigned to such term in Section 20.


"Surviving Obligations" means any obligations of Tenant under this Lease, actual
or contingent, which arise on or prior to the expiration or prior termination of
this Lease or rejection in bankruptcy, which survive such expiration,
termination or rejection by their own terms.


"Taking" means (a) any taking of, or damage to, all or a portion of any of the
Leased Premises (i) in or by condemnation or other eminent domain proceedings
pursuant to any Law, general or special, or (ii) by reason of any agreement with
any condemnor in settlement of or under threat of any such condemnation or other
eminent domain proceeding, or (iii) by any other means, or (b) any de facto
condemnation. The Taking shall be considered to have taken place as of the later
of the date actual physical possession is taken by the condemnor, or the date on
which the right to compensation and damages accrues under the law applicable to
the Leased Premises.


"Term" means the Primary Term or any Renewal Term, whichever is then in effect.


"Third Appraiser" has the meaning assigned to such term in Exhibit E.


"Third Party Offer" has the meaning assigned to such term in Section 21.


"Third Party Purchaser" has the meaning assigned to such term in Section 21.


"Third Valuation" has the meaning assigned to such term in Exhibit E.


"Trade Fixtures" means all machinery; apparatus, furniture, fixtures and
equipment now or hereafter installed by Tenant and used in connection with the
conduct of Tenant's business on the Leased Property, other than fixtures and
items of personal property that are integral to the ownership, maintenance and
operation of the Improvements and which cannot be removed from the Leased
Property without adversely affecting the value, or the general utility or use of
such Leased Property.


"Transferee" has the meaning assigned to such term in Section 22.


"Use" has the meaning assigned to such term in Section 10.


"Valuation Notice" has the meaning assigned to such term in Exhibit E.
 
"Valuation Period" has the meaning assigned to such term in Exhibit E.


"Work" has the meaning assigned to such term in Section 13.
 
2.           Demise of Premises. Landlord hereby demises and lets to Tenant, and
Tenant hereby takes and leases from Landlord, for the Term and upon the
provisions hereinafter specified, the following described property
(collectively, the "Leased Premises"):


(a)           the premises described in Exhibit A hereto, together with the
Appurtenances (collectively, the "Land");


(b)           all buildings, structures and other improvements now or hereafter
constructed on the Land (collectively, the "Improvements"); and


(c)           the fixtures, machinery, equipment and other property described in
Exhibit B hereto (collectively, the "Building Equipment").


3.           Title, Condition and Possession.


(a)           The Leased Premises are demised and let subject to (i) the rights
of any Persons in possession of the Leased Premises, (ii) the existing state of
title of any of the Leased Premises, including any Permitted Encumbrances, (iii)
any state of facts which an accurate survey or physical inspection of the Leased
Premises might show, (iv) all Legal Requirements, including any existing
violation of any thereof, and (v) the condition of the Leased Premises as of the
Commencement Date, without representation or warranty by Landlord.


(b)           LANDLORD LEASES AND WILL LEASE AND TENANT TAKES AND WILL TAKE THE
LEASED PREMISES AS IS. TENANT ACKNOWLEDGES THAT LANDLORD (WHETHER ACTING AS
LANDLORD HEREUNDER OR IN ANY OTHER CAPACITY) AND THE INDEMNITEES HAVE NOT MADE
AND WILL NOT MAKE, NOR SHALL LANDLORD OR ANY OF THE INDEMNITEES BE DEEMED TO
HAVE MADE, ANY WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO
ANY OF THE LEASED PREMISES, INCLUDING ANY WARRANTY OR REPRESENTATION AS TO (i)
ITS FITNESS, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE, (ii) THE
QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, (iii) THE EXISTENCE OF ANY
DEFECT, LATENT OR PATENT, (iv) LANDLORD'S TITLE THERETO, (v) VALUE, (vi)
COMPLIANCE WITH SPECIFICATIONS, (vii) LOCATION, (viii) USE, (ix) CONDITION, (x)
MERCHANTABILITY, (xi) QUALITY, (xii) DESCRIPTION, (xiii) DURABILITY, (xv)
OPERATION, INCOME, EXPENSES, ENTITLEMENTS OR ZONING, (xv) THE EXISTENCE OF ANY
HAZARDOUS SUBSTANCE, ENVIRONMENTAL VIOLATION, RELEASE, HAZARDOUS CONDITION OR
HAZARDOUS ACTIVITY OR (xvi) COMPLIANCE OF THE LEASED PREMISES WITH ANY LAW OR
LEGAL REQUIREMENT; AND ALL RISKS INCIDENT THERETO ARE TO BE BORNE BY TENANT.
TENANT ACKNOWLEDGES THAT THE LEASED PREMISES ARE OF ITS SELECTION AND TO ITS
SPECIFICATIONS AND HAVE BEEN INSPECTED BY TENANT AND ARE SATISFACTORY TO IT. IN
THE EVENT OF ANY DEFECT OR DEFICIENCY IN ANY OF THE LEASED PREMISES OF ANY
NATURE, WHETHER LATENT OR PATENT, NEITHER LANDLORD NOR ANY INDEMNITEES SHALL
HAVE ANY RESPONSIBILITY OR LIABILITY WITH RESPECT THERETO OR FOR ANY INCIDENTAL
OR CONSEQUENTIAL DAMAGES (INCLUDING STRICT LIABILITY IN TORT). THE PROVISIONS OF
THIS SECTION 3(b) HAVE BEEN NEGOTIATED, AND ARE INTENDED TO BE A COMPLETE
EXCLUSION AND NEGATION OF ANY WARRANTIES BY LANDLORD OR ANY INDEMNITEE, EXPRESS
OR IMPLIED, WITH RESPECT TO ANY OF THE LEASED PREMISES, ARISING PURSUANT TO THE
UNIFORM COMMERCIAL CODE OR ANY OTHER LAW NOW OR HEREAFTER IN EFFECT OR ARISING
OTHERWISE.
 
(c)           Tenant represents to Landlord that Tenant has examined the title
to the Leased Premises prior to the execution and delivery of this Lease and has
found the same to be satisfactory for the purposes contemplated hereby. Tenant
acknowledges that fee simple title (both legal and equitable) is in Landlord and
that Tenant has only the leasehold right of possession and use of the Leased
Premises as provided herein.


4.           Use of Leased Premises; Quiet Enjoyment.


(a)           Tenant may occupy and use the Leased Premises for the operation of
any lawful business purpose related to the conduct of Tenant's business. Tenant
shall not use or occupy or permit any of the Leased Premises to be used or
occupied, nor do or permit anything to be done in or on any of the Leased
Premises, in a manner which would or might (i) violate any Law, Legal
Requirement or Easement Agreement, (ii) make void or voidable or cause any
insurer to cancel any insurance required by this Lease, or make it difficult or
impossible to obtain any such insurance at commercially reasonable rates, (iii)
cause structural injury to any of the Improvements, (iv) constitute a public or
private nuisance or waste, or (v) violate or not be permitted pursuant to, a
Permitted Encumbrance.


(b)           Subject to the provisions hereof, so long as no Event of Default
has occurred and is continuing, Tenant shall quietly hold, occupy and enjoy the
Leased Premises throughout the Term, without any hindrance, ejection or
molestation by Landlord with respect to matters that arise after the date
hereof; provided that Landlord or its agents may enter upon and examine any of
the Leased Premises at such reasonable times as Landlord may select and upon two
(2) business days' prior notice to Tenant (except in the case of an emergency,
in which no notice shall be required) for the purpose of inspecting the Leased
Premises, verifying compliance or non-compliance by Tenant with its obligations
hereunder and the existence or non-existence of an Event of Default or event
which with the passage of time and/or giving of notice would constitute an Event
of Default, showing the Leased Premises to prospective Lenders and purchasers
and taking such other action with respect to the Leased Premises as is permitted
by any provision hereof.


(c)           Tenant shall not abandon or vacate the Leased Premises and Tenant
shall operate its business at the Leased Premises pursuant to the terms and
provisions of this Lease. If Tenant ceases to do business at all or a material
portion of the Leased Premises for a period longer than six (6) months, then
Landlord may request that the Tenant use commercially reasonable efforts to
attempt to sublet the Leased Premises.
 
5.           Term.


(a)           Subject to the provisions hereof, Tenant shall have and hold the
Leased Premises for an initial term (such term, as the same may be extended in
the manner set forth hereinafter, being referred to herein as the “Primary
Term”) commencing on the Commencement Date and ending on February 28, 2025 (the
"Initial Expiration Date"). If, on or prior to the Initial Expiration Date or
the expiration of any Renewal Term this Lease shall not have been sooner
terminated, then on the Initial Expiration Date and on the fifth, tenth, and
fifteenth anniversaries of the Initial Expiration Date (the Initial Expiration
Date and each such anniversary being referred to herein as a "Renewal Date"),
Tenant shall have the right to extend the Term for an additional period of five
years (each such extension period, a "Renewal Term"). In order to extend the
then Term for a Renewal Term, Tenant shall notify Landlord at least twelve (12)
months prior to, but no earlier than fifteen (15) months prior to, each Renewal
Date that Tenant desires to extend the then Term for a Renewal Term. It is a
condition to the extension of the Term of the Lease at each Renewal Date that
(a) no Event of Default shall have occurred or be continuing as of the date
Tenant gives notice to Landlord of Tenant's intention to so extend the Term for
an additional five-year period, and (b) no Event of Default shall have occurred
and be continuing as of such Renewal Date. Any such extension of the Term shall
be subject to all of the provisions of this Lease, as the same may be amended,
supplemented or modified (except that Tenant shall have no right to any
additional renewal terms).


(b)           The Primary Term and/or any Renewal Term may also be extended upon
the occurrence of certain events as set forth in Section 13(a).


(c)           During the last year of the Term (as the same may be renewed
pursuant to Section 5(a)), Landlord shall have the right to advertise the
availability of the Leased Premises for sale or reletting, to erect signs upon
the Leased Premises indicating such availability and to show the Leased Premises
to prospective tenants at such reasonable times as Landlord may select. Landlord
shall also have the right at any time to show the Leased Premises to prospective
purchasers or Lenders at such reasonable times as Landlord may select.


6.           Minimum Rent; Interim Rent. Commencing on the Full Rent
Commencement Date and continuing throughout the Primary Term, Tenant shall pay
to Landlord, as annual minimum rent for the Leased Premises during the first
Lease Year, the amount of One Hundred Fifty-Two Thousand, Seven Hundred Forty
and no/100 Dollars ($152,740.00). The annual minimum rent for the second Lease
Year and every Lease Year thereafter, beginning with the first day of the second
Lease Year and continuing on the first day of third Lease Year and every Lease
Year thereafter throughout the Primary Term (the first day of each such Lease
Year being referred to herein as an "Adjustment Date"), shall be increased by an
amount equal to two and three-tenths percent (2.3%) of the Minimum Rent payable
immediately prior to the Adjustment Date. During any Renewal Term, such annual
minimum rent shall be equal to ninety five percent (95%) of the Fair Market
Rental Value of the Leased Premises. Such annual minimum rent, as so adjusted
for any Lease Year during the Primary Term or any Renewal Term, is referred to
herein as the "Minimum Rent". The Minimum Rent is set forth in the schedule
attached hereto as Exhibit C, and shall be subject to 'increases pursuant to
Section 13(a). Minimum Rent shall be paid monthly in advance on the first day of
each month during the Primary Term or any Renewal Term (each such day being a
"Minimum Rent Payment Date") in the amount of the annual Minimum Rent then in
effect divided by twelve (12). Monthly Minimum Rent for the first Lease Year
shall be Twelve Thousand, Seven Hundred Twenty-Eight and 33/100 Dollars
($12,728.33) per month. Each such rental payment shall be made, at Landlord's
sole discretion, to Landlord at its address set forth above or to such one or
more other Persons, at such addresses and in such proportions as Landlord may
direct by ten (10) days' prior written notice to Tenant (in which event Tenant
shall give Landlord notice of each such payment concurrent with the making
thereof). Pro rata minimum rent for the Leased Premises (based on the annual
Minimum Rent for the first Lease Year as set forth in Exhibit C) for the period
commencing on the Commencement Date and ending on the day preceding the Full
Rent Commencement Date (the "Interim Rent") shall be payable, in advance, on the
Commencement Date.
 
If required by Landlord, Tenant shall pay the Interim Rent and Minimum Rent to
Landlord (or to a Lender designated by Landlord) monthly by ACH and in
immediately available funds.


7.           Additional Rent.


(a)           Tenant shall pay and discharge, as additional rent (collectively,
“Additional Rent") the following amounts:


(i)             except as otherwise specifically provided herein, all Costs of
Tenant, Landlord, Lender and any other Persons specifically referenced herein
which are incurred in connection or associated with (A) the use, non-use,
occupancy, possession, operation, condition, design, construction, maintenance,
alteration, repair or restoration of any of the Leased Premises, (B) the
performance of any of Tenant's obligations under this Lease, (C) any
Condemnation proceedings, (D) the adjustment, settlement or compromise of any
insurance claims involving or arising from any of the Leased Premises, (E) the
prosecution, defense or settlement of any litigation involving or arising from
any of the Leased Premises or this Lease, (F) the exercise or enforcement by
Landlord, its successors and assigns, of any of its rights or remedies under
this Lease, (G) any amendment to or modification or termination of this Lease
made at the request of Tenant, and/or (H) any act undertaken by Landlord (or its
counsel) at the request of Tenant, or incurred in connection with any act of
Landlord performed on behalf of Tenant;


(ii)             after the date which is five (5) business days after the date
on which all or any portion of any installment of Interim Rent or Minimum Rent
is due and not paid, an amount equal to five percent (5%) of the amount of such
unpaid installment or portion thereof. The foregoing late fees are not a
penalty, and Tenant's obligation to pay Landlord late fees as set forth above
shall be in addition to all of Landlord's other rights and remedies hereunder or
at law and shall not be construed as liquidated damages or as limiting
Landlord's remedies in any manner;
 
(iii)             interest at the rate (the "Default Rate") of three percent
(3%) per annum in excess of the Prime Rate on the following sums until paid in
full: (A) all overdue installments of Interim Rent or Minimum Rent from the
respective due dates thereof, (B) all overdue amounts of Additional Rent
relating to obligations which Landlord shall have paid on behalf of Tenant, from
the date of Landlord's notice of the payment made by Landlord, and (C) all other
overdue amounts of Additional Rent, from the date when any such amount becomes
overdue;
 
(iv)             concurrently with each payment of Interim Rent or Minimum Rent,
any rent tax, sales tax, excise tax, privilege tax or other tax then payable
with respect to real property rents, and any penalties in connection therewith;
and


(v)             any other items specifically required to be paid by Tenant under
this Lease, including items in Section 12 that reference this Section 7.


(b)           Tenant shall pay and discharge (i) any Additional Rent referred to
in Section 7(a)(i) when the same shall become due, provided that amounts which
are billed to Landlord or any third party, but not to Tenant, shall be paid
within five (5) days after Landlord's demand for payment thereof, and (ii) any
other Additional Rent, within five (5) days after Landlord's demand for payment
thereof.


(c)           In no event shall amounts payable under Section 7(a)(ii), (iii)
and (iv) exceed the maximum amount permitted by applicable Law.


8.           Net Lease; Non-Terminability.


(a)           This is a net lease and all Monetary Obligations shall be paid by
Tenant without notice or demand and without set-off, counterclaim, recoupment,
abatement, suspension, deferment, diminution, deduction, reduction or defense
(collectively, a "Set-Off').


(b)           Except as otherwise expressly provided herein, this Lease and the
rights of Landlord and the obligations of Tenant hereunder shall not be affected
by any event or for any reason, including the following: (i) any damage to or
theft, loss or destruction of any of the Leased Premises, (ii) any Casualty or
Condemnation, (iii) Tenant's acquisition of ownership of any of the Leased
Premises other than pursuant to an express provision of this Lease, (iv) any
default on the part of Landlord hereunder or under any Note, Mortgage,
Assignment or any other agreement, (v) any latent or other defect in any of the
Leased Premises, (vi) the breach of any warranty of any seller or manufacturer
of any of the Building Equipment, (vii) any violation of any provision of this
Lease by Landlord, (viii) the bankruptcy, insolvency, reorganization,
composition, readjustment, liquidation, dissolution or winding-up of, or other
proceeding affecting Landlord, (ix) the exercise of any remedy, including
foreclosure, under any Mortgage or Assignment, (x) any action with respect to
this Lease (including the disaffirmance hereof) which may be taken by Landlord,
any trustee, receiver or liquidator of Landlord or any court under the Federal
Bankruptcy Code or otherwise, (xi) any interference with Tenant's use of the
Leased Premises by parties other than Landlord, (xii) market or economic
changes, or (xiii) any other cause, whether similar or dissimilar to the
foregoing, any present or future Law to the contrary notwithstanding.


(c)           The obligations of Tenant hereunder shall be separate and
independent covenants and agreements, all Monetary Obligations shall continue to
be payable in all events (or, in lieu thereof, Tenant shall pay amounts equal
thereto), and the obligations of Tenant hereunder shall continue unaffected
unless the requirement to pay or perform the same shall have been terminated
pursuant to an express provision of this Lease. All Rent payable by Tenant
hereunder shall constitute "rent" for all purposes (including Section 502(b)(6)
of the Bankruptcy Code).
 
(d)     Except as otherwise expressly provided herein, Tenant shall have no
right and hereby waives all rights which it may have under any Law (i) to quit,
terminate or surrender this Lease or any of the Leased Premises, or (ii) to any
Set-Off of any Monetary Obligations.


9.           Payment of Impositions. Tenant shall, before interest or penalties
are due thereon, pay and discharge all taxes (including real and personal
property, franchise, sales and rent taxes, and any penalties in connection
therewith), all charges for any easement or agreement maintained for the benefit
of any of the Leased Premises (including any Easement Agreement), all
assessments and levies, all permit, inspection and license fees, all rents and
charges for water, sewer, utility and communication services relating to the any
of Leased Premises, all ground rents and all other public charges whether of a
like or different nature, even if unforeseen or extraordinary, imposed upon or
assessed against (i) Tenant, (ii) Tenant's leasehold interest in the Leased
Premises, (iii) any of the Leased Premises, (iv) Landlord as a result of or
arising in respect of the acquisition, ownership, occupancy, leasing; use,
possession or sale of any of the Leased Premises, any activity conducted on any
of the Leased Premises, or the Rent, in each case whether accruing before or
after the Commencement Date (collectively, the "Impositions"); provided,
however, that nothing herein shall obligate Tenant to pay (A) income, excess
profits or other taxes of Landlord which are determined on the basis of
Landlord's net income or net worth (unless such taxes are in lieu of or a
substitute for any other tax, assessment or other charge upon or with respect to
the Leased Premises which, if it were in effect, would be payable by Tenant
under the provisions hereof or by the terms of such tax, assessment or other
charge), (B) any estate, inheritance, succession, gift or similar tax imposed on
Landlord, or (C) any capital gains tax imposed on Landlord in connection with
the sale of the Leased Premises to any Person. If any Imposition may be paid in
installments without interest or penalty, Tenant shall have the option to pay
such Imposition in installments so long as each installment is timely paid and
Landlord receives evidence of each such payment. Tenant shall prepare and file
all tax reports required by governmental authorities which relate to the
Impositions. Tenant shall deliver to Landlord (1) copies of all settlements and
notices pertaining to the Impositions which may be issued by any governmental
authority within ten (10), days after Tenant's receipt thereof, (2) receipts for
payment of all taxes required to be paid by Tenant hereunder within ten (10)
days after the due date thereof, and (3) receipts for payment of all other
Impositions within ten (10) days after Landlord's request therefor.


10.           Compliance with Laws and Agreements; Environmental Matters.


(a)           Tenant shall, at its expense, comply with and conform to, and
cause the Leased Premises and any other Person occupying any part of the Leased
Premises to comply with and conform to, all Insurance Requirements and Legal
Requirements (including all applicable Environmental Laws). Tenant shall not at
any time (i) cause, permit or suffer to occur any Environmental Violation or
(ii) permit any sublessee, assignee or other Person occupying the Leased
Premises under or through Tenant to cause, permit or suffer to occur any
Environmental Violation. Without limiting the foregoing, Tenant shall not use,
store, transport, dispense, sell, Release or discharge any Hazardous Substances,
except in strict compliance with all Environmental Laws.
 
(b)           Tenant, at its sole cost and expense, will at all times promptly
and faithfully abide by, discharge and perform all of the covenants, conditions
and agreements contained in any Easement Agreement or in any other contract or
agreement relating to the Leased Premises on the part of Landlord or the
occupier to be kept and performed thereunder. Tenant will not alter, modify,
amend or terminate any Easement Agreement, give any consent, approval or waiver
thereunder, or enter into any new Easement Agreement without, in each case, the
prior written consent of Landlord.


(c)           Upon at least two (2) business days' prior written notice from
Landlord, Tenant shall (after the Commencement Date) permit such persons as
Landlord may designate ("Site Reviewers") to visit the Leased Premises and
perform environmental site investigations and assessments ("Site Assessments")
on the Leased Premises for the purpose of determining whether there exists on
the Leased Premises any Environmental Violation or any condition which could
result in any Environmental Violation. Such Site Assessments may include both
above and below the ground testing for Environmental Violations and such other
tests as may be necessary, in the opinion of the Site Reviewers, to conduct the
Site Assessments. If Site Reviewers determine that the testing of soil and/or
groundwater at the Leased Premises is necessary, Site Reviewers shall provide
Tenant with a detailed written explanation setting forth a reasonable basis for
the performance of such testing at the Leased Premises. Tenant shall supply to
the Site Reviewers such historical and operational information regarding the
Leased Premises as may be reasonably requested by the Site Reviewers to
facilitate the Site Assessments, and shall make available for meetings with the
Site Reviewers appropriate personnel having knowledge of such matters. So long
as (i) Tenant is not in default hereunder and (ii) Landlord does not have
reasonable cause to suspect that an Environmental Violation has occurred on the
Leased Premises (in either situation Tenant shall be responsible for the cost of
the site assessment), Landlord shall pay for the cost of such site assessment
conducted by Landlord no more frequently than once every other Lease Year;
provided, however, that if the results of such assessment indicate that a
Hazardous Condition or an Environmental Violation exists, then Tenant shall pay
for the cost of such site assessment. If such Environmental Violation is
determined to be related to Existing Environmental Conditions at the Leased
Premises, then Tenant shall have all rights and obligations with regard to the
Existing Environmental Conditions as are set forth in Section 10(e) and 10(g) of
this Lease.


(d)           If an Environmental Violation, Hazardous Condition, or Existing
Environmental Condition is found to exist and, in Tenant's reasonable judgment,
the cost of remediation of the same is likely to exceed $25,000, Tenant shall
provide Landlord with written notice within ten (10) days of such discovery. If
in Landlord's reasonable judgment, the cost of such remediation is likely to
exceed $100,000, then, within ten (10) days after Landlord's request therefor,
Tenant shall provide Landlord with adequate financial assurances that Tenant
will take Remedial Actions to effect such remediation in accordance with
applicable Environmental Laws. Such financial assurances shall be a bond or
letter of credit reasonably satisfactory to Landlord in form and substance and
in an amount equal to or greater than Landlord's reasonable estimate, based upon
a Site Assessment performed pursuant to Section 10(c), of the anticipated cost
of such Remedial Actions.
 
(e)           If any Environmental Violation, Hazardous Condition, or Existing
Environmental Condition occurs or is found to exist (for example, but without
limitation, a detection of a leak in an underground tank or a petroleum spillage
by a tanker), Tenant, at its sole expense, shall take any and all Remedial
Actions and other actions as necessary to cure such Environmental Violation,
Hazardous Condition, or Existing Environmental Condition in strict compliance
with Environmental Laws and take any other action with regard to the Existing
Environmental Conditions specifically set forth in Exhibit F. Tenant shall be
responsible for all reporting, investigation and/or remediation requirements
under any Environmental Law with respect to any Environmental Violation,
Hazardous Condition, or Existing Environmental Condition, all at Tenant's sole
cost and expense. If Tenant fails to correct any Environmental Violation,
Hazardous Condition, or Existing Environmental Condition which occurs or is
found to exist or fails to take such steps as may be required by the applicable
governmental authorities in accordance with applicable Environmental Laws,
Landlord shall have the right (but no obligation) to take any and all actions as
Landlord shall deem necessary or advisable in order to cure such Environmental
Violation, Hazardous Condition or Existing Environmental Condition, all at
Tenant's sole cost and expense, and as Additional Rent.


(f)           From and after the Commencement Date, the Use of any Hazardous
Substances at the Leased Premises shall not be permitted, unless such Use is in
full compliance with all Environmental Laws and any other applicable local,
state and federal statutes, orders, ordinances, rules and regulations. As used
in this Lease, the "Use" of Hazardous Substances means the receipt, handling,
generation, storage, use, dispensing, treatment, recycling, sale, transfer,
transportation, introduction, or incorporation of Hazardous Substances into, on,
about, under or from the Leased Premises, whether by Tenant or by any
contractor, subcontractor, subtenant, licensee, concessionaire, or invitee of
Tenant.


(g)           Tenant shall notify Landlord immediately after (1) becoming aware
of any actual, alleged or threatened Environmental Violation or Hazardous
Condition; (2) any and all enforcement actions, initiation of Remedial Actions
or other governmental or regulatory actions (excluding routine actions such as
permit renewals) instituted, completed or threatened pursuant to any
Environmental Laws affecting the Leased Premises; (3) all claims made or
threatened by any third person against Tenant or the Leased Premises relating in
any way whatsoever to Hazardous Substances, Environmental Violations or
Hazardous Conditions; (4) Tenant's knowledge of any Release of Hazardous
Substances at, on, in, under or from the Leased Premises or on, in or under any
adjoining property; or (5) Tenant's noncompliance with any of the covenants
contained in this Section 10, and Tenant shall forward to Landlord immediately
upon receipt thereof copies of all orders, reports, notices, permits,
applications or other communications relating to any such violation or
noncompliance. Tenant shall provide Landlord with information reasonably
requested by Landlord concerning Hazardous Substances in connection with the
Leased Premises, regardless of whether there is an Environmental Violation.
Landlord and Tenant acknowledge that each has received notice of the
Environmental Violations, if any, or Hazardous Conditions, if any, identified in
the environmental reports and/or any separate Environmental Violations or
Hazardous Conditions listed on Exhibit F (collectively, the "Existing
Environmental Conditions"). So long as Tenant is not in default under its
obligations hereunder, Landlord consents to any corrective action and
remediation performed by Tenant pursuant to a remediation plan submitted by
Tenant to, and approved by, the applicable governmental authorities (the
"Remediation Plan") in compliance with Environmental Laws with regard to any
such Existing Environmental Conditions [to the extent additional remedial
measures are not specifically set forth in Exhibit F with regard to Existing
Environmental Conditions]. So long as (i) Tenant is not in default hereunder,
and (ii) Landlord has approved such Remediation Plan, such approval not to be
unreasonably withheld, Tenant shall have the exclusive right to take any action
deemed necessary to implement such Remediation Plan, including (1)
communications with regulatory authorities, third parties and environmental
contractors, (2) preparation of corrective action plans, (3) performance of
environmental testing of soil and/or groundwater, and (4) performance of
corrective action, including installation of temporary and permanent monitoring
wells, removal or impacted soil and groundwater, and preparation of any reports
relating to such corrective action. Landlord shall cooperate with Tenant with
regard to any action that is necessary in order for Tenant to satisfy Tenant's
obligations relating to Existing Environmental Conditions.
 
(h)           All future leases, subleases or concession agreements relating to
the Leased Premises entered into by Tenant shall contain covenants of the other
party to not at any time (i) cause any Environmental Violation to occur or (ii)
permit any Person occupying the Leased Premises through said subtenant or
concessionaire to cause any Environmental Violation to occur.


(i)           Tenant shall indemnify, defend (with counsel acceptable to
Landlord), release and hold Landlord and all Indemnitees (as set forth in
Section 15) harmless from any and all claims, demands, judgments, damages,
penalties, fines, Costs, liabilities or losses (including claims for diminution
in value of the Leased Premises, stigma related damages, damages for the loss of
or restriction on use of rentable or usable space or of any amenity of the
Leased Premises, damages arising from any adverse impact on marketing the Leased
Premises, and all sums paid in settlement of claims, and all reasonable
attorneys' fees and Costs, reasonable consultant fees and costs and reasonable
expert fees and costs) whether direct or indirect, known or unknown, foreseen or
unforeseen, that may arise on account of or in any way be connected with any
alleged, threatened or actual (1) the presence of, Tenant's Use of, or any
Release of, Hazardous Substance in, on, under, about or from any part of the
Leased Premises, whether or not such Hazardous Substances existed on the Leased
Premises prior to the Commencement Date or migrated to the Leased Premises from
other properties in the vicinity of the Leased Premises; (2) violation of any
Environmental Law applicable to the Leased Premises; (3) Environmental Violation
or Hazardous Condition with respect to the Leased Premises; including, but not
limited to, (a) damages from injury to or destruction or loss of natural
resources, including the reasonable costs of assessing such injury, destruction
or loss, incurred pursuant to Section 107 of CERCLA, or any successor section or
act or provision of any similar state or local Law, or (b) liability for costs
and expenses of abatement, correction or clean-up, fines, damages, response
costs or penalties which arise from the provisions of any other Environmental
Laws; (4) breach or default by Tenant of any of Tenant's covenants set forth in
this Section 10; (5) the costs associated with response costs and for costs of
removal and Remedial Actions, including all necessary plans and reports,
incurred by the U.S. Environmental Protection Agency, or any other federal,
state or local governmental agency or entity or by any other Person, incurred
pursuant to the CERCLA, RCRA, or any other applicable Environmental Laws; (6)
oversight charges, fines, damages or penalties arising from the presence or
Release of Hazardous Substances, and any related Remedial Actions, incurred
pursuant to the provisions of CERCLA, RCRA, or any other applicable
Environmental Laws; (7) liability to third Parties arising out of the presence
or Release of Hazardous Substances for personal injury, bodily injury, or
property damage arising under any statutory or common law theory, including
damages assessed for the maintenance of a public or private nuisance or any
trespass, the costs of Remedial Actions, or for the carrying on of an abnormally
dangerous activity; (8) direct or indirect compensatory, consequential, or
punitive damages arising out of any claim based on the presence or Release of
Hazardous Substances or damage or threatened damage to Environmental Conditions;
(9) Costs, fees and expenses of attorneys, consultants and experts incurred or
sustained in making any investigation on account of any claim, in prosecuting or
defending any action brought in connection therewith, in obtaining or seeking to
obtain a release therefrom, or in enforcing any of the agreements herein
contained; and (10) Rent during any period in which Remedial Actions are being
taken. The foregoing indemnity, defense, release and hold harmless obligations
of Tenant shall apply to Tenant's Use of Hazardous Substances irrespective of
whether any activities related to such Use were or will be undertaken in
accordance with Environmental Laws or other applicable laws, regulations, codes
and ordinances. Tenant specifically agrees that it shall not sue or seek
contribution from any Indemnitee or any successors or assigns thereof in any
matter relating Environmental Violation and/or Hazardous Substance liability.
All reasonable Costs and expenses related to this Section incurred by Landlord
shall be repaid by Tenant to Landlord as Additional Rent. This Section 10(i)
shall survive the expiration, termination or rejection in bankruptcy of the
Lease.
 
(j)           Tenant shall, within five (5) days after request by Landlord at
any time during the Term, execute the Certification Related to the USA Patriot
Act in the form attached hereto as Exhibit D.


11.           Liens: Recording.


(a)           Tenant shall not, directly or indirectly, create or permit to be
created or to remain and shall promptly discharge or remove any lien, levy or
encumbrance on any of the Leased Premises or on any Rent or any other sums
payable by Tenant under this Lease, other than any Mortgage or Assignment, the
Permitted Encumbrances and any mortgage, lien, encumbrance or other charge
created by or resulting solely from any act or omission of Landlord. NOTICE IS
HEREBY GIVEN THAT LANDLORD SHALL NOT BE LIABLE FOR ANY LABOR, SERVICES OR
MATERIALS FURNISHED OR TO BE FURNISHED TO TENANT OR TO ANYONE HOLDING OR
OCCUPYING ANY OF THE LEASED PREMISES THROUGH OR UNDER TENANT, AND THAT NO
MECHANICS' OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH
TO OR AFFECT THE INTEREST OF LANDLORD IN AND TO ANY OF THE LEASED PREMISES.
LANDLORD MAY AT ANY TIME, AND AT LANDLORD'S REQUEST TENANT SHALL PROMPTLY, POST
ANY NOTICES ON THE LEASED PREMISES REGARDING SUCH NON-LIABILITY OF LANDLORD.


(b)           Tenant shall (subject to Landlord's prior review and execution)
execute, deliver and record, file or register all such instruments as may be
required or permitted by any present or future Law in order to evidence the
respective interests of Landlord and Tenant in the Leased Premises, and shall
cause a memorandum of this Lease (or, if such a memorandum cannot be recorded,
filed or registered, this Lease), and any supplement hereto or thereto, to be
recorded, filed or registered in such manner and in such places as may be
required or permitted by any present or future Law in order to protect the
validity and priority of this Lease.
 
12.           Maintenance and Repair.


(a)           Tenant shall, at its own cost and expense, keep the Leased
Premises, including all portions thereof, in good order and condition at all
times on and after the Commencement Date to and including the date of the
termination of the Term, by lapse of time or otherwise. Tenant shall timely and
properly maintain, repair and replace all of the Leased Premises and all of its
component parts, including parking lot surfaces and stripes, all landscaping,
mechanical systems, electrical and lighting systems, plumbing and sewage
systems, fixtures and appurtenances, interior walls, columns and floors, and
ceilings, so as to preserve and protect the useful life, utility and value of
such components, and in all events so as to preserve the effectiveness of any
warranty relating thereto, such repairs and replacements to be at least in
quality and class to the original work. If any segment of the Leased Premises
shall become obsolete, non-functional, or uneconomic to repair, Tenant shall
remove such item from the Leased Premises and promptly replace it with an item
of comparable initial value and function. Promptly upon installation of any
equipment, other than any Trade Fixtures, Tenant shall deliver to Landlord the
original warranty (which shall specify Landlord as the owner of the equipment
and Tenant's having a non-exclusive license and authority of Landlord solely to
enforce such warranty during the Term of the Lease) relating to such equipment.
Within thirty (30) days following Landlord's written request therefor, Tenant
shall deliver to Landlord a written statement showing all removals and
replacements of such systems or components since the last such report, including
manufacturers, model numbers, and serial numbers. Landlord may, upon two (2)
business days' prior notice (except that no notice shall be required if an Event
of Default exists), cause independent private inspectors to make inspections of
the Leased Premises or any segments thereof to determine Tenant's compliance
under this Section 12. If such inspection by Landlord reveals that the Leased
Premises, or any portion thereof, including any equipment thereon, is not in the
condition required by this Lease in any material respect, then Tenant shall pay
for such additional inspections performed by Landlord through the inspection
approving the condition of such Leased Premises as being in conformity with the
Lease. In addition, Tenant shall pay the cost of any such inspection at the
Leased Premises by or on behalf of Landlord while an Event of Default exists.


(b)           If any Improvement, now or hereafter constructed, shall (i)
encroach upon any setback or any property, street or right-of-way adjoining the
Leased Premises, (ii) violate the provisions of any restrictive covenant
affecting the Leased Premises, (iii) hinder or obstruct any easement or
right-of-way to which any of the Leased Premises is subject or (iv) impair the
rights of others in, to or under any of the foregoing, Tenant shall, promptly
after receiving notice or otherwise acquiring knowledge thereof, either (A)
obtain from all necessary parties waivers or settlements of all claims,
liabilities and damages resulting from each such encroachment, violation,
hindrance, obstruction or impairment, whether the same shall affect Landlord,
Tenant or both, or (B) take such action as shall be necessary to remove all such
encroachments, hindrances or obstructions and to end all such violations or
impairments, including, if necessary, making Alterations.
 
(c)           Landlord may, but is not required to, after three (3) business
days' notice to Tenant (except in the case of an emergency, in which case no
notice to Tenant shall be necessary), enter the Leased Premises and make such
repairs, alterations, improvements, additions, replacements or maintenance as
Landlord deems necessary to cure any default of Tenant hereunder, and Tenant
shall pay Landlord as Additional Rent forthwith (and in any event within thirty
(30) days) after being billed for same by Landlord the cost thereof plus an
administrative fee of three percent (3%) of such cost, which bill shall be
accompanied by reasonably supporting documentation. Such amounts shall bear
interest at the Default Rate from the date of expenditure by Landlord to the
date of repayment by Tenant.


(d)           Except as expressly provided elsewhere in this Lease, it is
intended by Tenant and Landlord that Landlord shall have no obligation, in any
manner whatsoever, to build any improvements on the Leased Premises, to maintain
or make any repairs, replacements, alterations or renewals of any nature or
description to the Leased Premises (or any equipment therein), whether
structural or nonstructural, all of which obligations are intended, as between
Landlord and Tenant, to be those of Tenant. Tenant expressly waives the benefit
of any statute now or in the future in effect which would otherwise afford
Tenant the right to make repairs at Landlord's expense or to terminate this
Lease because of Landlord's failure to keep the Leased Premises in good order,
condition and repair.


(e)           Tenant shall maintain at the Leased Premises, and turn over to
Landlord upon expiration or termination of this Lease, then current operating
manuals and original warranties (to the extent applicable) for the equipment
then located on the Leased Premises.


(f)           Without limiting the generality of this Section 12, Tenant shall
complete each of the items identified in Table 1 of Schedule 12(f) on or before
the first anniversary of the Full Rent Commencement Date.


13.           Alterations. Improvements and Expansions.


(a)           Tenant shall have the right, without having obtained the prior
written consent of Landlord, to make (i) Alterations or a series of related
Alterations that, as to any such Alterations or series of related Alterations,
do not cost in excess of $100,000, (ii) to make Improvements or a series of
related Improvements that, as to any such Improvements or series of related
Improvements, do not cost in excess of $100,000, and (iii) to install equipment
in the Improvements or accessions to the Building Equipment that, as to such
accessions, do not cost in excess of $100,000, so long as at the time of
construction or installation of any such Alterations, Improvements or
installation of such accessions no Event of Default exists and the value and
utility of the Leased Premises is not diminished thereby. If the cost of any
Alterations, series of related Alterations, Improvements, series of related
Improvements, equipment or accessions thereto is in excess of $100,000 (each, an
"Expansion") the prior written approval of Landlord shall be required. In the
event that Landlord grants such prior written approval to Tenant for the
undertaking of an Expansion, Landlord will pay for the approved costs of such
Expansion and the Minimum Rent shall be increased over the remaining Term so as
to allow Landlord to recover the cost of such Expansion plus a return on capital
equal to the prevailing Capital Growth Rate. Also, if such approval is granted
and such Expansion is undertaken within the last five (5) years of any Term,
then the current Term shall be increased by five (5) years from the date of the
conclusion of such Expansion and the Minimum Rent (as set forth in Exhibit C
before giving effect to such Expansion) shall be adjusted to a blended rate
based on the (1) the current Minimum Rent in effect at such time, including
annual escalations thereof, and (2) the lease rate on the Expansion as agreed
upon by Landlord and Tenant.
 
(b)           If Tenant makes any Alterations pursuant to this Section 13 or as
required by Section 12 or 17 (such Alterations and actions being hereinafter
collectively referred to as "Work"), whether or not Landlord's consent is
required, then (i) the market value of the Leased Premises shall not be lessened
by any such Work or its usefulness impaired, (ii) all such Work shall be
performed by Tenant in a good and workmanlike manner, using only licensed
contractors and new materials, (iii) all such Work shall be expeditiously
completed in compliance with all Legal Requirements, (iv) all such Work shall
comply with the Insurance Requirements, (v) if any such Work involves the
replacement of Building Equipment or parts thereof, all replacement Building
Equipment or parts shall have a value and useful life equal to the greater of
(A) the value and useful life on the date hereof of the Building Equipment being
replaced or (B) the value and useful life of the Building Equipment being
replaced immediately prior to the occurrence of the event which required its
replacement, (vi) Tenant shall promptly discharge or remove all liens filed
against any of the Leased Premises arising out of such Work, (vii) Tenant shall
procure and pay for all permits and licenses required in connection with any
such Work, (viii) all such Work, shall be the property of Landlord and shall be
subject to this Lease, and Tenant shall execute and deliver to Landlord any
document requested by Landlord evidencing the assignment to Landlord of all
estate, right, title and interest (other than the leasehold estate created
hereby) of Tenant or any other Person thereto or therein, and (ix) Tenant shall
comply, to the extent requested by Landlord or required by this Lease, with the
provisions of Section 19(a), whether or not such Work involves restoration of
the Leased Premises.


14.           Permitted Contests. Notwithstanding any other provision of this
Lease, Tenant shall not be required to (a) pay any Imposition, (b) discharge or
remove any lien referred to in Section 11 or 13 or (c) take any action with
respect to any encroachment, violation, hindrance, obstruction or impairment
referred to in Section 12(b) (such non-compliance with the terms hereof being
hereinafter referred to collectively as "Permitted Violations"), so long as at
the time of such contest no Event of Default exists and so long as Tenant shall
contest, in good faith, the existence, amount or validity thereof, the amount of
the damages caused thereby, or the extent of its or Landlord's liability
therefor by appropriate proceedings which shall operate during the pendency
thereof to prevent or stay (i) the collection of, or other realization upon, the
Permitted Violation so contested, (ii) the sale, forfeiture or loss of any of
the Leased Premises or any Rent to satisfy or to pay any damages caused by any
Permitted Violation, (iii) any interference with the use or occupancy of any of
the Leased Premises, (iv) any interference with the payment of any Rent, or (v)
the cancellation or increase in the rate of any insurance policy or a statement
by the carrier that coverage will be denied. Tenant shall provide Landlord
security which is satisfactory, in Landlord's reasonable judgment, to assure
that such Permitted Violation is corrected, including all Costs, interest and
penalties that may be incurred or become due in connection therewith. While any
proceedings which comply with the requirements of this Section 14 are pending
and the required security is held by Landlord, Landlord shall not have the right
to correct any Permitted Violation thereby being contested unless Landlord is
required by law to correct such Permitted Violation and Tenant's contest does
not prevent or stay such requirement as to Landlord. Each such contest shall be
promptly and diligently prosecuted by Tenant to a final conclusion, except that
Tenant, so long as the conditions of this Section 14 are at all times complied
with, has the right to attempt to settle or compromise such contest through
negotiations. Tenant shall pay any and all losses, judgments, decrees and Costs
in connection with any such contest and shall, promptly after the final
determination of such contest, filly pay and discharge the amounts which shall
be levied, assessed, charged or imposed or be determined to be payable therein
or in connection therewith, together with all penalties, fines, interest and
Costs thereof or in connection therewith, and perform all acts the performance
of which shall be ordered or decreed as a result thereof. No such contest shall
subject Landlord to the risk of any civil or criminal liability.
 
15.           Indemnification.


(a)           In addition to the indemnification obligations set forth in
Section 10, commencing as of the Commencement Date, Tenant shall pay, protect,
indemnify, defend, save and hold harmless Landlord, Lender and all other Persons
described in Section 29 (each an "Indemnitee") from and against any and all
liabilities, losses, damages (including punitive damages), penalties, Costs
(including attorneys' fees and costs), causes of action, suits, claims, demands
or judgments of any nature whatsoever, howsoever caused, without regard to the
form of action and whether based on strict liability, negligence or any other
theory of recovery at law or in equity, arising from (i) any matter pertaining
to the acquisition (or the negotiations leading thereto), ownership, use,
non-use, occupancy, operation, condition, design, construction, maintenance,
repair or restoration of the Leased Premises, (ii) any casualty in any manner
arising from the Leased Premises, whether or not Indemnitee has or should have
knowledge or notice of any defect or condition causing or contributing to said
casualty, or (iii) any violation by Tenant of any provision of this Lease, any
contract or agreement to which Tenant is a party, any Legal Requirement or any
Permitted Encumbrance or any encumbrance Tenant consented to or any Mortgage or
Assignment.


(b)           In case any action or proceeding is brought against any Indemnitee
by reason of any such claim, (i) Tenant may, except in the event of a conflict
of interest or a dispute between Tenant and any such Indemnitee or during the
continuance of an Event of Default, retain its own counsel and defend such
action (it being understood that Landlord may employ counsel of its choice to
monitor the defense of any such action, all at Tenant's cost and expense), and
(ii) such Indemnitee shall notify Tenant to resist or defend such action or
proceeding by retaining counsel reasonably satisfactory to such Indemnitee, and
such Indemnitee will cooperate and assist in the defense of such action or
proceeding if reasonably requested so to do by Tenant. In the event of a
conflict of interest or dispute or during the continuance of an Event of
Default, Landlord shall have the right to select counsel, and the cost of such
counsel shall be paid by Tenant.


(c)           Tenant acknowledges and agrees that Landlord (except in the event
of, and then only to the extent directly attributable to, Landlord's gross
negligence or willful misconduct), any Lender and all Indemnitees shall not be
liable, under any circumstances, for any loss, injury, death or damage to person
or property (including the business or any loss of income or profit therefrom)
of Tenant, Tenant's members, officers, directors, shareholders, agents,
employees, contractors, customers, invitees or any other person in or about the
Leased Premises, whether the same are caused by (1) fire, explosion, falling
plaster, steam, dampness, mold, electricity, gas, water, rain or other act of
God, (2) breakage, leakage or other defects of sprinklers, wires, appliances,
plumbing fixtures, water or gas pipes, roof, air conditioning, lighting
fixtures, street improvements, or subsurface improvements, (3) theft, acts of
God, acts of the public enemy, riot, strike, insurrection, war, terrorism, power
failures, blackouts, energy or power shortages, court order, requisition or
order of governmental body or authority, (4) any act or omission of any other
occupant of the Leased Premises or any other party, (5) operations in
construction of any private, public or quasi-public work, or (6) any other
cause, including damage or injury which arises from the condition of the Leased
Premises, from occupants of adjacent property, from the public, or from any
other sources or places, and regardless of whether the cause of such damage or
injury or the means of repairing the same are inaccessible to Tenant, or which
may arise through repair, alteration or maintenance of any part of the Leased
Premises or failure to make any such repair, from any condition or defect in, on
or about the Leased Premises including any Environmental Violation, Hazardous
Condition and/or Hazardous Activity, or the presence of any mold or any
Hazardous Substance, or from any other condition or cause whatsoever.
 
(d)           All obligations of Tenant under this Section 15 shall survive any
termination, expiration or rejection in bankruptcy of this Lease.


16.           Insurance.


(a)           Commencing as of the Commencement Date and continuing thereafter
throughout the Term, Tenant shall maintain the following insurance on or in
connection with the Leased Premises:
 
(i)            "All-risk" real and personal property insurance against physical
loss or damage to the Improvements and Building Equipment as provided under a
"special form" property insurance policy including flood (if the Leased Premises
is in a flood zone), windstorm and earthquake coverage in amounts not less than
the full replacement cost of the Improvements and Building Equipment. Such
policies shall contain a replacement cost endorsement, an agreed amount
endorsement (deleting any co-insurance provisions), a law and ordinance
endorsement, and shall contain deductibles not more than $25,000 per occurrence;


(ii)            Commercial general liability insurance including products
liability and business automobile liability insurance (including owned,
non-owned and hired automobile liability) and excess liability or umbrella
coverage against claims for personal and bodily injury, death or property damage
occurring on, in or as a result of the use of the Leased Premises, in an amount
not less than $5,000,000 per occurrence/annual aggregate, but not less than
$10,000,000 for aviation products liability or such higher amount as may be
maintained from time to time, and all other coverage extensions that are usual
and customary for properties of this size and type; there shall be severability
of interest as though separate policies were issued to each additional insured
except with respect to limits of liability;


(iii)            Worker's compensation insurance to the extent required by law
covering all persons employed by Tenant in connection with any work done on or
about any of the Leased Premises for which claims for death, disease or bodily
injury may be asserted against Landlord, Tenant or any of the Leased Premises;
 
(iv)            Comprehensive boiler, machinery and equipment breakdown
insurance on any of the Building Equipment or any other machinery or equipment
on or in the Leased Premises for full replacement cost;


(v)            Business income/interruption insurance to include loss of rents
at limits sufficient to cover one hundred percent (100%) of the annual Rent
payable to Landlord with a period of indemnity not less than one (1) year from
time of loss. Such insurance shall name Landlord as loss payee with respect to
Rent payable to or for the benefit of Landlord under this Lease;


(vi)            During any period in which substantial Alterations or
Improvements at the Leased Premises are being undertaken, builder's risk
insurance covering the total completed value including any "soft costs" with
respect to the Improvements being altered or repaired (on a completed value,
non-reporting basis), replacement cost of work performed and equipment, supplies
and materials furnished in connection with such construction or repair of
Improvements or Building Equipment, together with such "soft cost" endorsements
and such other endorsements as Landlord may reasonably require and general
liability, worker's compensation and automobile liability insurance with respect
to the Improvements being constructed, altered or repaired;


(vii)            Breach of warranty coverage as found in a lender's loss payable
endorsement and/or mortgagee's clause to apply to Landlord so that any
violations of the terms, conditions or warranties of any insurance policy by the
named insured or others will not invalidate the coverage insofar as the
interests of Landlord are concerned; and


(viii)            Such other insurance (or other terms with respect to any
insurance required pursuant to this Section 16, including amounts of coverage,
deductibles, and form of mortgagee clause) as Landlord or Lender may reasonably
require, which at the time is usual and commonly obtained in connection with
properties similar in type of building size, use and location to the Leased
Premises, including, if deemed appropriate by Landlord, terrorism insurance.


(b)           The insurance required by Section 16(a) shall be written by
companies which have a rating by A. M. Best Company of not less than A-/VII or
otherwise reasonably acceptable to Landlord, and are approved to write insurance
policies by the State Insurance Department for the State. The insurance policies
(i) shall be for such terms and deductibles as Landlord may reasonably approve
and (ii) shall be in amounts sufficient at all times to satisfy any coinsurance
requirements thereof. The insurance referred to in Sections 16(a)(i), 16(a)(iv),
16(a)(v), 16(a)(vi), 16(a)(vii), 16(a)(viii), 16(a)(ix), and 16(a)(x) shall name
Landlord as owner (and as an additional insured/landlord) and as sole loss payee
as its interest may appear (at Landlord's request, Lender will be named as loss
payee and as a mortgagee insured pursuant to a standard non-contributory
mortgagee endorsement in favor of, and acceptable to, Landlord and Lender). The
insurance referred to in Section 16(a)(ii), 16(a)(vii), 16(a)(viii), 16(a)(ix),
and 16(a)(x) shall name Landlord and Lender as additional insureds, If said
insurance or any part thereof shall expire, be withdrawn, become void, voidable,
unreliable or unsafe for any reason, including a breach of any condition thereof
by Tenant or the failure or impairment of the capital of any insurer, or if for
any other reason whatsoever said insurance shall become reasonably
unsatisfactory to Landlord, Tenant shall immediately obtain new or additional
insurance reasonably satisfactory to Landlord. All insurance required to be
maintained by Tenant under Section 16(a) shall be primary to, and
non-contributing with, any insurance maintained by Landlord.
 
(c)           Each policy required by any provision of Section 16(a), except
clause (iii) thereof, shall provide that it may not be cancelled or modified
except after thirty (30) days' prior notice to Landlord and Lender. Each such
policy shall also provide that any loss otherwise payable thereunder shall be
payable notwithstanding (i) any act or omission of Landlord or Tenant which
might, absent such provision, result in a forfeiture of all or a part of such
insurance payment, (ii) the occupation or use of any of the Leased Premises for
purposes more hazardous than those permitted by the provisions of such policy,
(iii) any foreclosure or other action or proceeding taken by Lender pursuant to
any provision of the Mortgage, Note, Assignment or other document evidencing or
securing the Loan upon the happening of an event of default therein or (iv) any
change in title to or ownership of any of the Leased Premises.


(d)           Tenant shall pay as they become due all premiums (and deductibles)
for the insurance required by Section 16(a), shall renew or replace each policy
and deliver to Landlord evidence of the payment of the full premium therefor or
installments due prior to the due dates thereof, and in no event later than ten
(10) days prior to the expiration date or cancellation (for nonpayment) of such
policy. Landlord shall have the option, but never the responsibility, to make
premium payments. Landlord shall not be responsible for warranties or
representations to underwriters. Prior to the Commencement Date, Tenant shall
deliver to Landlord a certificate of insurance evidencing all insurance
coverages required to be maintained by Tenant hereunder, together with an
endorsement(s) adding Landlord and Lender as additional insureds thereunder.
Tenant shall promptly forward to Landlord copies of all original policies and
endorsements upon Tenant's receipt thereof.
 
(e)           Any insurance which Tenant is required to obtain pursuant to
Section 16(a) may be carried under a "blanket" or umbrella policy or policies
covering other properties or liabilities of Tenant, provided that such "blanket"
or umbrella policy or policies otherwise comply with the provisions of this
Section 16 and provided, further, that Tenant shall provide to Landlord a
statement of values which shall be reviewed annually and amended as necessary
based on replacement cost valuations. The original or a certified copy of each
such "blanket" or umbrella policy shall promptly be delivered to Landlord upon
request.


(f)           Tenant shall promptly comply with and conform to (i) all
provisions of each insurance policy required by this Section 16 and (ii) all
requirements of the insurers thereunder applicable to Landlord, Tenant or any of
the Leased Premises or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration or repair of any of the Leased Premises, even
if such compliance necessitates Alterations or results in interference with the
use or enjoyment of any of the Leased Premises.


(g)           Tenant shall not carry separate insurance concurrent in form or
contributing in the event of a Casualty with that required in this Section 16
unless (i) Landlord and Lender are included therein as additional insureds, with
loss payable as provided herein, and (ii) such separate insurance complies with
the other provisions of this Section 16. Tenant shall immediately notify
Landlord of such separate insurance and shall deliver to Landlord certificates
of such insurance and, if requested, the original policies thereof;
 
(h)           All policies shall contain full waivers of subrogation against
Landlord. Additionally, the policy limits for all policies required to be
maintained by Tenant hereunder shall not in any way affect or limit Tenant's
indemnification, defense, release and hold harmless obligations set forth in
this Lease.


(i)           The per occurrence and annual aggregate limits for all insurance
required to be maintained by Tenant hereunder may be increased by Landlord from
time to time to reflect current market conditions (not more frequently than once
every five years) or to meet Lender requirements.


(j)           Tenant shall provide Landlord with acceptable forms of evidence of
the insurance required by Section 16(a) containing the original signature of the
insurance underwriter or a duly authorized agent or broker prior to the
closing/funding and prior to the termination, cessation or replacement of
coverage thereafter throughout the term of the agreement.


(k)           Tenant agrees that the insurance maintained by Tenant does not
release Tenant from liability as contained within the terms of this Lease, and
that Landlord is under no obligation or duty to ascertain the existence or
adequacy of insurance. Tenant shall do nothing to interrupt or disallow any
insurance required under the terms of this Lease. All insurance maintained by
Tenant shall be underwritten with insurers or reinsurers, if applicable,
acceptable to Landlord.


17.           Casualty and Condemnation: Claims.
 
(a)           If any Casualty to the Leased Premises occurs, Tenant shall give
Landlord and Lender immediate notice thereof. So long as no Event of Default
exists Tenant is hereby authorized to negotiate all claims under any of the
insurance policies required by Section 16(a) (except public liability insurance
claims payable to a Person other than Tenant, Landlord or Lender) and to execute
and deliver all necessary proofs of loss, receipts, vouchers and releases
required by the insurers, and Landlord shall have the right to join with Tenant
therein, so long as Tenant provides Landlord with copies of all correspondence
to and from the insurance carrier or its representative. Any final adjustment,
settlement or compromise of any such claim shall, however, be subject to the
prior written approval of Landlord, which shall not be unreasonably withheld or
delayed, and Landlord shall have the right to prosecute or contest, or to
require Tenant to prosecute or contest, any such claim, adjustment, settlement
or compromise. If an Event of Default exists, Tenant shall not be entitled to
adjust, collect or compromise any such claim or to participate with Landlord in
any adjustment, collection and compromise of the Net Award payable in connection
with a Casualty. Tenant agrees to sign, upon the request of Landlord, all such
proofs of loss, receipts, vouchers and releases. Each insurer is hereby
authorized and directed to make payment under said policies directly to Landlord
or, if required by the Mortgage, to Lender instead of to Landlord and Tenant
jointly, and Tenant hereby appoints each of Landlord and Lender as Tenant's
attorneys-in-fact to endorse any draft therefor.  The rights of Landlord under
this Section 17(a) shall be extended to Lender if and to the extent that any
Mortgage so provides.
 
(b)           Tenant, immediately upon receiving a Condemnation Notice, shall
notify Landlord and Lender thereof.  So long as no Event of Default exists,
Tenant is authorized to negotiate the amount of any Net Award and Landlord shall
have the right to join with Tenant herein (so long as Tenant provides Landlord
with copies of all correspondence to and from the condemning authority or its
representative). Any final adjustment, settlement or compromise of any such Net
Award shall, however, be subject to the prior written approval of Landlord,
which shall not be unreasonably withheld or delayed, and Landlord shall have the
right to prosecute or contest, or to require Tenant to prosecute or contest, any
such claim, adjustment, settlement or compromise relating to a Net Award. If an
Event of Default exists, Landlord shall be authorized to collect, settle and
compromise the amount of any Net Award and Tenant shall not be entitled to
participate with Landlord in any Condemnation proceeding or negotiations under
threat thereof or to contest the Condemnation or the amount of the Net Award
therefor. No agreement with any condemnor in settlement or under threat of any
Condemnation shall be made by Tenant without the written consent of Landlord
which shall not be unreasonably withheld, conditioned or delayed. Subject to the
provisions of this Section 17(b), Tenant hereby irrevocably assigns to Landlord
any award or payment to which Tenant is or may be entitled by reason of any
Condemnation, whether the same shall be paid or payable for Tenant's leasehold
interest hereunder (including bonus value) or otherwise; but nothing in this
Lease shall impair Tenant's right to any award or payment on account of Tenant's
Trade Fixtures, equipment or other tangible property which is not part of the
Building Equipment, moving expenses or loss of business, if available, to the
extent that and so long as (i) Tenant shall have the right to make, and does
make, a separate claim therefor against the condemnor and (ii) such claim does
not in any way reduce either the amount of the award otherwise payable to
Landlord for the Condemnation of Landlord's fee interest in the Leased Premises
or the amount of the award (if any) otherwise payable for the Condemnation of
Tenant's leasehold interest hereunder. The rights of Landlord under this Section
17(b) shall also be extended to Lender if and to the extent that any Mortgage so
provides.
 
18.            Casualty and Condemnation: Restoration. If any Casualty (whether
or not insured against) or Condemnation shall occur, this Lease shall continue,
notwithstanding such event, and there shall be no abatement or reduction of any
Monetary Obligations. Promptly after such Casualty or Condemnation, Tenant, as
required in Sections 12(a) and 13(b), shall commence and diligently continue to
restore the Leased Premises as nearly as possible to their value, condition and
character immediately prior to such event (assuming the Leased Premises to have
been in the condition required by this Lease). So long as no Event of Default
exists, any Net Award up to and including $50,000 shall be paid by Landlord to
Tenant and Tenant shall restore the Leased Premises in accordance with the
requirements of Sections 12(a) and 13(b) of this Lease. Any Net Award in excess
of $50,000 shall be made available by Landlord (or Lender, if required by the
terms of any Mortgage) to Tenant for the restoration of any of the Leased
Premises pursuant to and in accordance with the provisions of Section 19 hereof.


19.            Restoration Procedures.


(a)           Landlord (or Lender if required by any Mortgage) shall hold Net
Award in excess of $50,000 in a fund (the "Restoration Fund") and disburse
amounts from the Restoration Fund only in accordance with the following
conditions:


(i)             prior to commencement of restoration, (A) the architects,
contracts, contractors, plans and specifications for the restoration shall have
been approved by Landlord, (B) Landlord and Lender shall be provided with
mechanics' lien insurance (if available) and acceptable performance and payment
bonds which insure satisfactory completion of and payment for the restoration,
are in an amount and form and have a surety acceptable to Landlord, and name
Landlord and Lender as additional dual obligees, and (C) appropriate waivers of
mechanics' and materialmen's liens shall have been filed;


(ii)             at the time of any disbursement, no Event of Default shall
exist and no mechanics' or materialmen's liens shall have been filed against any
of the Leased Premises and remain undischarged;


(iii)             disbursements shall be made from time to time in an amount not
exceeding the cost of the work completed since the last disbursement, upon
receipt of (A) satisfactory evidence, including architects' certificates, of the
stage of completion, the estimated total cost of completion and performance of
the work to date in a good and workmanlike manner in accordance with the
contracts, plans and specifications, (B) waivers of liens, (C) contractors' and
subcontractors' sworn statements as to completed work and the cost thereof for
which payment is requested, (D) a satisfactory bringdown of title insurance and
(E) other evidence of cost and payment so that Landlord can verify that the
amounts disbursed from time to time are represented by work that is completed,
in place and free and clear of mechanics' and materialmen's lien claims;


(iv)             each request for disbursement shall be accompanied by a
certificate of Tenant, signed by the president or a vice president of Tenant,
describing the work for which payment is requested, stating the cost incurred in
connection therewith, stating that Tenant has not previously received payment
for such work and, upon completion of the work, also stating that the work has
been fully completed and complies with the applicable requirements of this
Lease;

(v)            Landlord may retain ten percent (10%) of the restoration fund
until the restoration is fully completed, including all "punch list" items;


(vi)            if the Restoration Fund is held by Landlord, the Restoration
Fund shall not be commingled with Landlord's other funds and shall bear interest
at a rate agreed to by Landlord and Tenant; and


(vii)            such other reasonable conditions as Landlord or Lender may
impose.


(b)           Prior to commencement of restoration and at any time during
restoration, if the estimated cost of completing the restoration work free and
clear of all liens, as determined by Landlord, exceeds the amount of the Net
Award available for such restoration, the amount of such excess shall, upon
demand by Landlord, be paid by Tenant to Landlord to be added to the Restoration
Fund. Any sum so added by Tenant which remains in the Restoration Fund upon
completion of restoration shall be refunded to Tenant. For purposes of
determining the source of funds with respect to the disposition of funds
remaining after the completion of restoration, the Net Award shall be deemed to
be disbursed prior to any amount added by Tenant.


(c)           If any sum remains in the Restoration Fund after completion of the
restoration and any refund to Tenant pursuant to Section 19(b), such sum shall
be retained by Landlord.


20.           Assignment and Subletting; Prohibition against Leasehold
Financing.


(a)           Without the prior written consent of Landlord, unless guaranteed
in writing by Tenant by a written instrument in form and substance satisfactory
to Landlord, Tenant may not:
 
(i)            assign, mortgage or pledge this Lease, voluntarily or
involuntarily, whether by operation of law or otherwise, except to Tenant's
Affiliates; or


(ii)            sublet any of the Leased Premises at any time to any other
Person.


Any such purported assignment or sublease in violation of this Section 20(a)
shall be null and void. Whether or not Landlord consents to any proposed
assignment, mortgage, sublease or other transfer, Tenant shall, within ten (10)
days after request in writing by Landlord, reimburse Landlord for all Costs and
expenses incurred by Landlord in connection with its review thereof.


(b)           If Tenant assigns all its rights and interest under this Lease
with Landlord's consent, the assignee under such assignment shall expressly
assume all the obligations of Tenant hereunder, actual or contingent, including
obligations of Tenant which may have arisen on or prior to the date of such
assignment, by a written instrument delivered to Landlord at the time of such
assignment. Each sublease of any of the Leased Premises shall be subject and
subordinate to the provisions of this Lease. No assignment or sublease shall
affect or reduce any of the obligations of Tenant hereunder, and all such
obligations shall continue in full force and effect as obligations of a
principal and not as obligations of a guarantor, as if no assignment or sublease
had been made. No assignment or sublease shall impose any additional obligations
on Landlord under this Lease.
 
(c)           Tenant shall, within ten (10) days after the execution and
delivery of any assignment or sublease consented to by Landlord, deliver a
duplicate original copy thereof to Landlord which, in the event of an
assignment, shall be in recordable form.


(d)           As security for performance of its obligations under this Lease,
Tenant hereby grants, conveys and assigns to Landlord all right, title and
interest of Tenant in and to all subleases (the "Subleases") now in existence or
hereinafter entered into for any or all of the Leased Premises, any and all
extensions, modifications and renewals thereof and all rents, issues and profits
therefrom. Landlord hereby grants to Tenant a license to collect and enjoy all
rents and other sums of money payable under any Sublease of any of the Leased
Premises, provided, however, that Landlord shall have the absolute right at any
time during the continuance of an Event of Default upon notice to Tenant and any
subtenants to revoke said license and to collect such rents and sums of money
and to apply the same to installments of Interim Rent or Minimum Rent next due
and owing. Tenant shall not accept any rents under any Sublease more than thirty
(30) days in advance of the accrual thereof nor do nor permit anything to be
done, the doing of which, nor omit or refrain from doing anything, the omission
of which, will or could be a breach of or default in the terms of any of the
Subleases.


21.           Sales by Landlord; Right of First Refusal.


(a)           Landlord may sell or transfer the property comprising the Leased
Premises at any time to any third party (each, a "Third Party Purchaser");
provided, however, that prior to any such sale or transfer, Landlord shall give
notice to Tenant of the terms offered by the Third Party Purchaser (the "Third
Party Offer") and offer to sell or transfer such property to Tenant on the same
terms and conditions as are set forth in the Third Party Offer. Tenant shall
then have ten (10) days after receipt of Landlord's offer to either accept or
reject such offer in writing. If Tenant does not accept or reject such offer
within such period of ten (10) days, then Tenant will be deemed to have rejected
Landlord's offer, and Landlord shall be free to sell such property to such Third
Party Purchaser or to any other Person on terms no less favorable to Landlord
than those set forth in the Third Party Offer at any time within one hundred
eighty (180) days after Tenant's rejection of Landlord's offer. It is a
condition to Tenant's right of first refusal that (a) no Event of Default shall
have occurred or be continuing as of the date on which Landlord receives the
Third Party Offer which shall trigger such right of first refusal, and (b) no
Event of Default shall have occurred or be continuing as of the date on which
Tenant seeks to exercise a right of first refusal by accepting Landlord's offer
to sell or transfer such property to Tenant.


(b)           In the event of any such transfer to a Third Party Purchaser,
Tenant shall attorn to such Third Party Purchaser as Landlord, provided such
Third Party Purchaser or Landlord has notified Tenant in writing of such
transfer. At the request of Landlord, Tenant will execute such documents
confirming the agreement referred to above and such other agreements as Landlord
or the Third Party Purchaser may reasonably request, provided that such
agreements do not increase the liabilities and obligations of Tenant hereunder.
Whenever Landlord transfers its interest in the Leased Premises (whether to a
Third Party Purchaser or an Affiliate or subsidiary of Landlord), Landlord shall
be automatically released from further performance under this Lease and from all
further liabilities and expenses hereunder, provided the transferee of
Landlord's interest assumes all liabilities and obligations of Landlord
hereunder from the date of such transfer.
 
22.            Events of Default. The occurrence of any one or more of the
following (after expiration of any applicable cure period as provided in Section
22) shall, at the sole option of Landlord, constitute an "Event of Default"
under this Lease:


(a)           Tenant shall fail to pay any Interim Rent or Minimum Rent as and
when the same becomes due, and such failure continues for five (5) days after
Landlord gives written notice thereof to Tenant, provided that if Tenant is more
than five (5) days late in the payment of Interim Rent or Minimum Rent in any
twelve (12) consecutive months period, only one notice need be given by Landlord
during such twelve (12) consecutive months and any subsequent failure to pay
Interim Rent or Minimum Rent on or before its due date within such twelve (12)
consecutive months shall constitute an Even of Default after five (5) days
without notice;


(b)           Tenant shall fail to pay any Additional Rent or any other Monetary
Obligation as and when the same becomes due and payable and such failure
continues for more than five (5) days after Landlord gives written notice
thereof to Tenant;


(c)           a default occurs under Section 20;


(d)           Tenant shall fail to perform and observe, or there shall occur a
violation or breach of, any other provision hereof, not otherwise specifically
mentioned in this Section 22 as and when such performance or observance is due
and such failure, violation, or breach continues for more than thirty (30) days
after Landlord gives written notice thereof to Tenant; provided, however, that
if such failure, violation or breach is not reasonably susceptible to cure
within such period of thirty (30) days, an Event of Default shall not exist as
long as Tenant commences with due diligence and dispatch the curing of such
failure, violation or breach within such period of thirty (30 days and
thereafter prosecutes with diligence and dispatch and completes the curing of
such failure, violation or breach within a reasonable time not to exceed one
hundred eighty (180) days;


(e)           any representation or warranty made by Tenant herein or in any
certificate, demand or request made pursuant hereto proves to be incorrect, now
or hereafter, in any material respect;
 
(f)           a default beyond any applicable cure period or at maturity by
Tenant in any payment of principal or interest on any obligations for borrowed
money having an original principal balance of $10,000,000 or more in the
aggregate, or in the performance of any other provision contained in any
instrument under which any such obligation is created or secured (including the
breach of any covenant thereunder), (x) if such payment is a payment at maturity
or a final payment, or (y) if an effect of such default is to cause, or permit
any Person to cause, such obligation to become due prior to its stated maturity;
 
(g)           a default by Tenant beyond any applicable cure period in the
payment of rent under, or in the performance of any other material provision of,
any other lease or leases that have, in the aggregate, rental obligations over
the terms thereof of $500,000 or more if the landlord under any such lease or
leases commences to exercise its remedies thereunder;


(h)           a final, non-appealable judgment or judgments for the payment of
money in excess of $10,000,000 in the aggregate shall be rendered against Tenant
and the same shall remain undischarged for a period of sixty (60) consecutive
days;


(i)           Tenant shall (A) file, or consent by answer or otherwise to the
filing against Tenant of, a petition for relief or reorganization or arrangement
or any other petition in bankruptcy or for liquidation or to take advantage of
any bankruptcy, insolvency or other debtors' relief law of any jurisdiction, (B)
make a general assignment for the benefit of creditors, (C) consent to the
appointment of a custodian, receiver, trustee or other officer with similar
powers for itself or for any substantial part of the Leased Premises, (D) be
unable to pay its debts as they mature or shall admit in writing its inability
to pay its debts when due, or (E) take action for the purpose of any of the
foregoing;


(j)           a court or governmental authority shall enter an order, judgment
or decree (A) appointing, without the consent of Tenant, a custodian, receiver,
trustee or other officer with similar powers with respect to Tenant or any
substantial part of the Leased Premises, (B) constituting an order for relief or
approving a petition for relief or reorganization or arrangement or any other
petition in bankruptcy, insolvency or other debtors' relief law of any
jurisdiction, or (C) ordering the dissolution, winding-up or liquidation of
Tenant; and such order, judgment or decree shall remain undischarged or unstayed
sixty (60) days after it is entered;


(k)           Tenant shall be liquidated or dissolved or shall begin proceedings
towards its liquidation or dissolution;


(1)    the estate or interest of Tenant in any of the Leased Premises shall be
levied upon or attached in any proceeding and such estate or interest is about
to be sold or transferred or such process shall not be vacated or discharged
within sixty (60) days after it is made;


(m)           Tenant shall fail to convey the Additional Properties to Landlord
on or before February 28, 2007 in accordance with the terms of the Purchase
Agreement;


(n)           Tenant shall fail to perform or observe, or there shall occur a
violation or breach of, or a misrepresentation by Tenant under, any provision of
any agreement or any other document between Tenant and Lender, if such failure,
violation, breach or misrepresentation gives rise to a default beyond any
applicable cure period with respect to any Loan;


(o)           Guarantor shall engage, enter into, or publicly announce a
Corporate Control Event, unless each of the following conditions precedent is
satisfied (a "Permitted Transfer"):


(i)            the successor to or transferee of Tenant of Guarantor (the
"Transferee") has a tangible net worth computed in accordance with GAAP
consistently applied at least equal to the tangible net worth of Guarantor
immediately prior to such Corporate Control Event, and satisfies the Corporate
Control Criteria;
 
(ii)            proof reasonably satisfactory to Landlord of such required net
worth and satisfaction of the Corporate Control Criteria shall have been
delivered to Landlord at least twenty (20) days prior to the effective date of
any such Corporate Control Event;


(iii)            the Transferee agrees directly with Landlord, by written
instrument in form and substance reasonably satisfactory to Landlord, to be
bound by all of the obligations and liabilities of Tenant under this lease or
Guarantor under the Lease Guaranty, as the case may be;


(iv)            in no event shall the originally named Tenant or Guarantor (or
the entity into which Tenant or Guarantor is merged or consolidated) be released
from its obligations under the Lease or the Lease Guaranty, as the case may be;


(v)            any such transfer or transaction is for a legitimate, regular
business purpose of Tenant or Guarantor and the Transferee, other than the
direct or indirect transfer of Tenant's interest in this Lease;


(vi)            no Event of Default then exists or will exist immediately after
giving effect to such Corporate Control Event; or


(p)           a default, event of default or breach of any term or provision by
Tenant (or an Affiliate of Tenant) under any agreement or document between
Tenant (or an Affiliate of Tenant) and Landlord (or an Affiliate of Landlord);
and


(q)           an "Event of Default" as such term is defined in the Lease
Guaranty.


23.           Remedies and Damages Upon Default


(a)           If an Event of Default shall have occurred and is continuing,
Landlord shall have the right, at its sole option, then or at any time
thereafter, to exercise its remedies and to collect damages from Tenant in
accordance with this Section 23, subject in all events to applicable Law,
without demand upon or notice to Tenant except as otherwise provided in Section
22 and this Section 23.


(i)            Landlord may give Tenant notice of Landlord's intention to
terminate this Lease on a date specified in such notice and upon such date, this
Lease, the estate hereby granted and all rights of Tenant hereunder shall expire
and terminate. Upon such termination, Tenant shall immediately surrender and
deliver possession of the Leased Premises to Landlord in accordance with Section
26. If Tenant does not so surrender and deliver possession of all of the Leased
Premises, Landlord may re-enter and repossess any of the Leased Premises not
surrendered, with legal process, by summary proceedings, ejectment or any other
lawful means or procedure. Upon or at any time after taking possession of any of
the Leased Premises, Landlord may, by peaceable means or legal process, remove
any Persons or property therefrom. Landlord shall be under no liability for or
by reason of any such entry, repossession or removal. Notwithstanding such entry
or repossession, Landlord may collect the damages set forth in Section 23(b).
 
(ii)            After repossession of any of the Leased Premises, Landlord shall
have the right to relet any of the Leased Premises to such tenant or tenants,
for such term or terms, for such rent, on such conditions and for such uses as
Landlord in its sole discretion may determine, and collect and receive any rents
payable by reason of such reletting. Landlord may make such Alterations in
connection with such reletting as it may deem advisable in its sole discretion.
Notwithstanding any such reletting, Landlord may collect the damages set forth
in Section 23(b).


(iii)            Landlord may declare by notice to Tenant the entire Interim
Rent or Minimum Rent (in the amount of Interim Rent or Minimum Rent then in
effect) for the remainder of the then current Term to be immediately due and
payable. Tenant shall immediately pay to Landlord all such Interim Rent or
Minimum Rent discounted to its Present Value, all accrued Rent then due and
unpaid, all other Monetary Obligations which are then due and unpaid and all
Monetary Obligations which arise or become due by reason of such Event of
Default (including any Costs of Landlord). Upon receipt by Landlord of all such
accelerated Interim Rent or Minimum Rent and Monetary Obligations, this Lease
shall remain in full force and effect and Tenant shall have the right to
possession of the Leased Premises from the date of such receipt by Landlord to
the end of the Term, and subject to all the provisions of this Lease, including
the obligation to pay all increases in Interim Refit or Minimum Rent and all
Monetary Obligations that subsequently become due, except that (A) no Interim
Rent or Minimum Rent which has been prepaid hereunder shall be due thereafter
during the said Term, (B) Tenant shall have no option to extend or renew the
Term.


(b)           The following constitute damages to which Landlord shall be
entitled if Landlord exercises its remedies under Section 23(a)(i) or 23(a)(ii):


(i)            If Landlord exercises its remedy under Section 23(a)(i) but not
its remedy under Section 23(a)(ii) (or attempts to exercise such remedy under
Section 23(a)(ii) and is unsuccessful in reletting the Leased Premises) then,
upon written demand from Landlord, Tenant shall pay to Landlord, as liquidated
and agreed final damages for Tenant's default and in lieu of all current damages
beyond the date of such demand (it being agreed that it would be impracticable
or extremely difficult to fix the actual damages), and not as a penalty, an
amount equal to the Present Value of all Interim Rent or Minimum Rent from the
date of such demand to the date on which the Term is scheduled to expire
hereunder in the absence of any earlier termination, re-entry or repossession.
Tenant shall also pay to Landlord all of Landlord's Costs in connection with the
repossession of the Leased Premises and any attempted reletting thereof,
including all brokerage commissions, legal expenses, reasonable attorneys' fees,
employees' expenses, costs of Alterations and expenses and preparation for
reletting.


(ii)            If Landlord exercises its remedy under Section 23(a)(ii), then
Tenant shall, until the end of what would have been the Term in the absence of
the termination of the Lease, and whether or not any of the Leased Premises
shall have been relet, be liable to Landlord for, and shall pay to Landlord, on
the date on which the same are due and payable under the terms of this Lease all
Monetary Obligations which would be payable under this Lease by Tenant in the
absence of such termination less the net proceeds, if any, of any reletting
pursuant to Section 23(a)(ii), after deducting from such proceeds all of
Landlord's Costs (including the items listed in the last sentence of Section
23(b)(i) hereof) incurred in connection with such repossessing and reletting;
provided that if Landlord has not relet the Leased Premises, such Costs of
Landlord shall be considered to be Monetary Obligations payable by Tenant.
Landlord shall also be entitled to recover from Tenant as damages for loss of
the bargain, and not as a penalty, an amount equal to the sum of (1) the Present
Value of the excess, if any, of (a) all Interim Rent and Minimum Rent payable
under this Lease from the date of termination, reentry or repossession, as the
case may be, over (b) the greater of (x) amount of the base rent obtained by
Landlord after reletting the Leased Premises, or (y) the Fair Rental Value of
the Leased Premises, plus (2) all of Landlord's Costs (including the items
listed in the last sentence of Section 23(b)(i) hereof). As used herein the
"Fair Rental Value" of the Leased Premises means an amount equal to the fair
market rental value of the Leased Premises considered as unencumbered by this
Lease and available for the highest and best use that may be made thereof.
Tenant shall be and remain liable for all sums aforesaid, and Landlord may
recover such damages from Tenant and institute and maintain successive actions
or legal proceedings against Tenant for the recovery of such damages. Nothing
herein contained shall be deemed to require Landlord to wait to begin such
action or other legal proceedings until the date when the Term would have
expired by its own terms had there been no such Event of Default.
 
(c)           Notwithstanding anything to the contrary herein contained, in lieu
of or in addition to any of the foregoing remedies and damages, Landlord may
exercise any remedies and collect any damages available to it at law or in
equity. If Landlord is unable to obtain full satisfaction pursuant to the
exercise of any remedy, it may pursue any other remedy which it has hereunder or
at law or in equity, it being understood that the remedies set forth herein are
not exclusive and are cumulative in addition to any remedies allowed now or
after the date hereof by applicable law.


(d)           Landlord shall not be required to mitigate any of its damages
hereunder. If any Law shall validly limit the amount of any damages provided for
herein to an amount which is less than the amount agreed to herein, Landlord
shall be entitled to the maximum amount available under such Law.


(e)           No termination of this Lease, repossession or reletting of the
Leased Premises, exercise of any remedy or collection of any damages pursuant to
this Section 23 shall relieve Tenant of any Surviving Obligations.


(f)           THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT EACH OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS LEASE, AND ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR THE COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY (INCLUDING ANY ACTION TO RESCIND OR CANCEL THIS LEASE AND ANY CLAIMS
OR DEFENSES ASSERTING THAT THIS LEASE WAS FRAUDULENTLY INDUCED OR IS OTHERWISE
VOID OR VOIDABLE).  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE UNDERSIGNED
TO EXECUTE THIS LEASE.
 
(g)           Upon the occurrence of any Event of Default, Landlord shall have
the right (but no obligation) to perform any act required of Tenant hereunder
and, if performance of such act requires that Landlord enter the Leased
Premises, Landlord may enter the Leased Premises for such purpose. Any such
payment or performance by Landlord of Tenant's obligations under this Lease
shall be on Tenant's account and at Tenant's sole cost and expense, and as
Additional Rent hereunder.


(h)           No failure of Landlord (i) to insist at any time upon the strict
performance of any provision of this Lease or (ii) to exercise any option,
right, power or remedy contained in this Lease shall be construed as a waiver,
modification or relinquishment thereof. A receipt by Landlord of any sum in
satisfaction of any Monetary Obligation with knowledge of the breach of any
provision hereof shall not be deemed a waiver of such breach, and no waiver by
Landlord of any provision hereof shall be deemed to have been made unless
expressed in a writing signed by Landlord.


(i)           Tenant hereby waives and surrenders, for itself and all those
claiming under it, including creditors of all kinds, (i) any right and privilege
which it or any of them may have under any present or future Law to redeem any
of the Leased Premises or to have a continuance of this Lease after termination
of this Lease or of Tenant's right of occupancy or possession pursuant to any
court order or any provision hereof, and (ii) the benefits of any present or
future Law which exempts property from liability for debt or for distress for
rent. Tenant hereby expressly waives the service of notice of intention to
re-enter provided for in any statute now or hereafter in force, or to institute
legal proceedings to that end, and also waives any and all right of redemption
provided for in any statute now or hereafter in force in case Tenant shall be
dispossessed by a judgment or by warrant of any court or judge. The terms
"enter", "re-enter", "entry" or "re-entry", as used in this Lease, are not
restricted to their technical legal meanings.


(j)           Except as otherwise provided herein, all remedies are cumulative
and concurrent and no remedy is exclusive of any other remedy. Each remedy may
be exercised at any time an Event of Default has occurred and is continuing and
may be exercised from time to time. No remedy shall be exhausted by any exercise
thereof.


(k)           Tenant shall pay all of Landlord's legal costs, expenses and
reasonable attorneys' fees, expert fees and consultant fees in exercising any of
Landlord's rights and remedies against Tenant, whether set forth herein or at
law or equity.


(l)           If Landlord elects to terminate this Lease on account of any Event
of Default on the part of Tenant, then Landlord may: (i) terminate any sublease,
license, concession, or other consensual arrangement for possession entered into
by Tenant and affecting any of the Leased Premises; or (ii) choose to succeed to
Tenant's interest in such arrangement. No payment by a subtenant with respect to
a sublease shall entitle such subtenant to possession of the Leased Premises
after termination of this Lease and Landlord's election to terminate the
sublease by the subtenant. If Landlord elects to succeed to Tenant's interest in
such arrangement, then Tenant shall, as of the date of notice given by Landlord
to Tenant of such election, have no further right to, or interest in, any rent
or other consideration receivable under that arrangement.
 
24.           Notices.  All notices, demands, requests, consents, approvals,
offers, statements and other instruments or communications required or permitted
to be given pursuant to the provisions of this Lease shall be in writing and
shall be deemed to have been given and received for all purposes when delivered
in person or by Federal Express or other reliable 24-hour delivery service or
five (5) business days after being deposited in the United States mail, by
registered or certified mail, return receipt requested, postage prepaid,
addressed to the other party at its address stated above or when delivery is
refused. A copy of any notice given by Tenant to the originally named Landlord
shall simultaneously be given by Tenant to Reed Smith LLP, 435 Sixth Avenue,
Pittsburgh, Pennsylvania 15219, Attn: Chairman Real Estate Department, and to
CIT Capital USA Inc., 505 Fifth Avenue, New York, New York 10017, Attn: General
Counsel. For the purposes of this Section, any party may substitute another
address stated above (or substituted by a previous notice) for its address by
giving fifteen (15) days' notice of the new address to the other party, in the
manner provided above.


25.           Estoppel Certificate. At any time upon not less than ten (10)
days' prior written request by either Landlord or Tenant (the "Requesting
Party") to the other party (the "Responding Party"), the Responding Party shall
deliver to the Requesting Party a statement in writing, executed by an
authorized officer of the Responding Party, certifying (a) that, except as
otherwise specified, this Lease is unmodified and in full force and effect, (b)
the dates to which Interim Rent, Minimum Rent, Additional Rent and all other
Monetary Obligations have been paid, (c) that, to the knowledge of the signer of
such certificate and except as otherwise specified, no default by either
Landlord or Tenant exists hereunder, (d) such other matters as the Requesting
Party may reasonably request, and (e) if Tenant is the Responding Party that,
except as otherwise specified, there are no proceedings pending or, to the
knowledge of the signer, threatened, against Tenant before or by any court or
administrative agency which, if adversely decided, would materially and
adversely affect the financial condition and operations of Tenant. Any such
statements by the Responding Party may be relied upon by the Requesting Party,
any Person whom the Requesting Party notifies the Responding Party in its
request for the Certificate is an intended recipient or beneficiary of the
Certificate, any Lender or their assignees and by any prospective purchase or
mortgagee of any of the Leased Premises. Any certificate required under this
Section 25 and delivered by Tenant shall state that, in the opinion of each
person signing the same, he has made such examination or investigation as is
necessary to enable him to express an informed opinion as to the subject matter
of such certificate, and shall briefly state the nature of such examination or
investigation. In addition to the rights of Landlord and Tenant to obtain
estoppel certificates, Tenant shall, upon Lender's request at any time, and from
time to time during the existence of the Loan, and upon any foreclosure of the
Loan or transfer in lieu thereof, deliver to Lender an estoppel certificate
executed by Tenant, which Tenant shall provide in the same manner and with the
same content and effect as estoppel certificates to be delivered by Tenant to
Landlord, except that the estoppel certificate to Lender shall include such
additional information as Lender may reasonably request.
 
26.           Surrender. Upon the expiration or earlier termination of this
Lease, Tenant shall peaceably leave and surrender the Leased Premises to
Landlord in the same condition in which the Leased Premises was at the
commencement of this Lease, except as repaired, rebuilt, restored, altered,
replaced or added to as permitted or required by any provision of this Lease,
and except for ordinary wear and tear. Upon such surrender, Tenant shall (a)
remove from the Leased Premises all personal property, Trade Fixtures and
equipment (other than the Building Equipment) which is owned by Tenant or third
parties other than Landlord and (b) repair any damage caused by such removal.
The personal property, Trade Fixtures and equipment not so removed shall become
the property of Landlord. Landlord may thereafter cause such property to be
removed from the Leased Premises. The cost of removing and disposing of such
property and repairing any damage to any of the Leased Premises caused by such
removal shall be paid by Tenant to Landlord upon demand. Landlord shall not in
any manner or to any extent be obligated to reimburse Tenant for any such
property which becomes the property of Landlord pursuant to this Section 26. If
Tenant holds over in possession after the expiration of the Term, then such
holding over shall not be deemed to extend the Term or renew this Lease, but
rather the tenancy thereafter shall continue as a tenancy at sufferance pursuant
to the terms and conditions herein contained, at one hundred fifty percent
(150%) of the Interim Rent or Minimum Rent in effect on the date of such
expiration (plus the requirement that Tenant pay to Landlord all Additional
Rent); and Tenant shall indemnify, defend, protect (with counsel selected by
Landlord) and hold Landlord and all Indemnitees wholly free and harmless of,
from and against any and all damages, losses, costs, expenses and claims arising
therefrom, including reasonable attorneys' fees and costs. This Section 26 shall
survive expiration, termination or rejection in bankruptcy of the Lease.


27.           No Merger of Title. There shall be no merger of the leasehold
estate created by this Lease with the fee estate in any of the Leased Premises
by reason of the fact that the same Person may acquire or hold or own, directly
or indirectly, (a) the leasehold estate created hereby or any part thereof or
interest therein and (b) the fee estate in any of the Leased Premises or any
part thereof or interest therein, unless and until all Persons having any
interest in the interests described in (a) and (b) above which are sought to be
merged shall join in a written instrument effecting such merger and shall duly
record the same.


28.           Books and Records.
(a)           Tenant shall keep adequate records and books of account with
respect to the finances and business of Tenant generally and with respect to the
Leased Premises, in accordance with GAAP consistently applied, and shall permit
Landlord and Lender by their respective agents, accountants and attorneys, upon
three (3) business days' prior written notice to Tenant, to visit and inspect
the Leased Premises and examine (and make copies of) the records and books of
account and to discuss the finances and business with the officers of Tenant, at
such reasonable times as may be requested by Landlord; provided, however, that
Landlord shall not make such request more than once during any consecutive
twelve-month period. Upon the request of Lender or Landlord (either
telephonically or in writing), Tenant shall provide the requesting party with
copies of any information to which such party would be entitled in the course of
a personal visit.


(b)           Tenant shall deliver to Landlord and to Lender within ninety (90)
days of the close of each fiscal year, annual audited financial statements of
Tenant prepared by a nationally recognized firm of independent certified public
accountants. Tenant shall also furnish to Landlord within forty-five (45) days
after the end of each of the three first calendar quarters in each calendar year
unaudited financial statements and all other quarterly reports of Tenant,
certified by, respectively, Tenant's chief financial officer. All financial
statements of Tenant shall be prepared in accordance with GAAP consistently
applied. All annual financial statements shall be accompanied by an opinion of
said accountants stating that (A) there are no qualifications as to the scope of
the audit and (B) the audit was performed in accordance with GAAP.
 
(c) All financial statements required under this Section 28 shall be accompanied
by the certification of the president or a vice president of Tenant in the form
attached hereto as Exhibit G, dated within five (5) days of the delivery of such
statement, stating that (A) the affiant knows of no Event of Default, or event
which, upon notice or the passage of time or both, would become an Event of
Default which has occurred and is continuing hereunder or, if any such event has
occurred and is continuing, specifying the nature and period of existence
thereof and what action Tenant has taken or proposes to take with respect
thereto and (B) except as otherwise specified in such affidavit, that Tenant has
fulfilled all of its obligations under this Lease which are required to be
fulfilled on or prior to the date of such affidavit.


29.           Non-Recourse as to Landlord. Anything contained herein to the
contrary notwithstanding, any claim based on or in respect of any liability of
Landlord under this Lease shall be enforced only against the Leased Premises and
not against any other assets, properties or funds of (i) Landlord, (ii)
Landlord's members, and any entity controlling, controlled by, or in common
control of Landlord or Landlord's members, any director, officer, general
partner, shareholder, limited partner, beneficiary, employee, consultant,
contractor or agent of Landlord or any general partner of Landlord or any of its
general partners (or any legal representative, heir, estate, successor or assign
of any thereof), (iii) any predecessor or successor limited liability company,
partnership or corporation (or other entity) of Landlord or any of its members,
managers, general partners, shareholders, officers, directors, employees or
agents, either directly or through Landlord or its general partners,
shareholders, officers, directors, employees or agents or any predecessor or
successor partnership or corporation (or other entity), (iv) any Lender, and any
lender to a Person holding an interest in Landlord, (v) any Person affiliated
with any of the foregoing, or any director, officer, employee or agent of any
thereof; or (vi) the heirs, successors, personal representatives and assigns of
any of the foregoing.


30.           Financing. If Landlord desires to obtain a Loan, Tenant shall,
upon request of Landlord, supply any such Lender with such notices and
information as Tenant is required to give to Landlord hereunder and to extend
the rights of Landlord hereunder to any such Lender and to consent to such
financing if such consent is requested by such Lender. Tenant shall execute a
non-disturbance and attornment agreement, which may require Tenant to confirm
that (a) Lender and its assigns will not be liable for any misrepresentation,
act or omission of Landlord, (b) Lender and its assigns will not be subject to
any counterclaim, demand or offset which Tenant may have against Landlord, (c)
Lender and its assigns will not be bound by any amendment to this Lease not
consented to in writing by Landlord, and (d) Landlord has assigned its interest
in the Lease to Lender and no consent or approval of Landlord pursuant to this
Lease shall be effective without Lender's consent.
 
31.           Subordination. This Lease, any memorandum of this Lease and
Tenant's interest hereunder shall be subordinate to any Mortgage or other
security instrument presently recorded or hereafter placed upon the Leased
Premises by Landlord, and to any and all advances made or to be made thereunder,
to the interest thereon, and all renewals, replacements and extensions thereof;
provided, however, that such Mortgage or other security instrument (or a
separate contemporaneous or subsequent instrument in recordable form duly
executed by Lender and delivered to Tenant) shall include commercially
reasonable subordination, non-disturbance and attornment provisions ("SNDA
Provisions"), which Tenant will execute and deliver, without cost to Landlord or
Lender. Such SNDA Provisions may provide, among other matters, that if any
foreclosure proceedings are initiated by Lender or a deed in lieu is granted (or
if any ground lease is terminated), Tenant agrees, upon written request of any
such holder or any purchaser at foreclosure sale, to attorn and pay Rent to such
party and to execute and deliver any instruments necessary or appropriate to
evidence or effectuate such attornment, provided such Lender or purchaser at a
foreclosure sale shall agree to accept this Lease and not disturb Tenant's
occupancy, so long as Tenant does not default and fail to cure within the time
permitted hereunder. The SNDA Provisions shall also include such other
provisions as may be commercially reasonably requested by Lender. However, in
the event of attornment, Lender shall not be: (i) liable for any act or omission
of Landlord, or subject to any offsets or defenses which Tenant might have
against Landlord (prior to such Lender becoming Landlord under such attornment),
or(ii) liable for any security deposit or bound by any prepaid Rent not actually
received by Lender. The SNDA provisions may also include provisions set forth in
the last sentence of Section 30 of this Lease.


32.           Tax Treatment, Reporting. Landlord and Tenant each acknowledge
that each shall treat this transaction as a true lease for state law purposes
and shall report this transaction as a Lease for Federal income tax purposes.
For Federal income tax purposes each shall report this Lease as a true lease
with Landlord as the owner of the Leased Premises and Building Equipment and
Tenant as the lessee of such Leased Premises and Building Equipment including:
(1) treating Landlord as the owner of the property eligible to claim
depreciation deductions under Section 167 or 168 of the Code with respect to the
Leased Premises and Building Equipment, (2) Tenant reporting its Rent payments
as rent expense under Section 162 of the Code, and (3) Landlord reporting the
Rent payments as rental income.


33.           Miscellaneous.


(a)           The Section headings in this Lease are used only for convenience
in finding the subject matters and are not part of this Lease or to be used in
determining the intent of the parties or otherwise interpreting this Lease.


(b)           As used in this Lease, the singular shall include the plural and
any gender shall include all genders as the context requires and the following
words and phrases shall have the following meanings: (i) "including" shall mean
"including without limitation"; (ii) "provisions" shall mean "provisions, terms,
agreements, covenants and/or conditions"; (iii) "lien" shall mean "lien, charge,
encumbrance, title retention agreement, pledge, security interest, mortgage
and/or deed of trust"; (iv) "obligation" shall mean "obligation, duty,
agreement, liability, covenant and/or condition"; (v) "any of the Leased
Premises" shall mean "the Leased Premises or any part thereof or interest
therein"; (vi) "any of the Land" shall mean "the Land or any part thereof or
interest therein"; (vii) "any of the Improvements" shall mean "the Improvements
or any part thereof or interest therein"; and (viii) "any of the Building
Equipment" shall mean "the Building Equipment or any part thereof or interest
therein".
 
(c)           Any act which Landlord is permitted to perform under this Lease
may be performed at any time and from time to time by Landlord or any person or
entity designated by Landlord, Each appointment of Landlord as attorney-in-fact
for Tenant hereunder is irrevocable and coupled with an interest. Except as
otherwise specifically provided herein, Landlord shall not unreasonably withhold
or delay its consent whenever such consent is required under this Lease, except
that with respect to any assignment of this Lease or subletting of the Leased
Premises not expressly permitted by the terms of this Lease. Time is of the
essence with respect to the performance by Tenant of all of its obligations
under this Lease.


(d)           Landlord shall in no event be construed for any purpose to be a
partner, joint venturer or associate of Tenant or of any subtenant, operator,
concessionaire or licensee of Tenant with respect to any of the Leased Premises
or otherwise in the conduct of their respective businesses.


(e)           This Lease and any documents which may be executed by Tenant on or
about the effective date hereof at Landlord's request constitute the entire
agreement between the parties and supersede all prior understandings and
agreements, whether written or oral, between the parties hereto relating to the
Leased Premises and the transactions provided for herein. Landlord and Tenant
are business entities having substantial experience with the subject matter of
this Lease and have each fully participated in the negotiation and drafting of
this Lease. Accordingly, this Lease shall be construed without regard to the
rule that ambiguities in a document are to be construed against the drafter.


(f)           This Lease may be modified, amended, discharged or waived only by
an agreement in writing signed by the party against whom enforcement of any such
modification, amendment, discharge or waiver is sought.


(g)           Subject to the terms and provisions of Section 20 hereof, the
covenants of this Lease shall run with the land and bind Tenant, its successors
and assigns and all present and subsequent encumbrancers and subtenants of any
of the Leased Premises, and shall inure to the benefit of Landlord, its
successors and assigns. If there is more than one Tenant, the obligations of
each shall be joint and several.


(h)           If any one or more of the provisions contained in this Lease shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Lease, but this Lease shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.


(i)           This Lease shall be governed by and construed and enforced in
accordance with the Laws of the State.


(j)           Except as otherwise expressly stated in this Lease, any consent or
approval required to be obtained from Landlord may be granted by Landlord in its
sole discretion. In any instance in which Landlord agrees not to act
unreasonably, Tenant hereby waives any claim for damages against or liability of
Landlord which is based upon a claim that Landlord has unreasonably withheld or
unreasonably delayed any consent or approval requested by Tenant, and Tenant
agrees that its sole remedy shall be an action for declaratory judgment. If with
respect to any required consent or approval Landlord is required by the express
provisions of this Lease not to unreasonably withhold or delay its consent or
approval, and if it is determined in any such proceeding referred to in the
preceding sentence that Landlord acted unreasonably, the requested consent or
approval shall be deemed to have been granted; however, Landlord shall have no
liability whatsoever to Tenant for its refusal or failure to give such consent
or approval. Tenant's sole remedy for Landlord's unreasonably withholding or
delaying, consent or approval shall be as provided in this Section.
 
(k)    Landlord and Tenant each represents to the other that no broker has been
involved in this Lease. Landlord and Tenant agree that if any claim for
brokerage commissions are ever made against Landlord or Tenant in connection
with this Lease, all claims shall be handled and paid by the party whose actions
or alleged commitments form the basis of such claim.
 
(l)    This Lease may be executed in one or more counterparts, each of which
shall constitute an original, and all of which together shall constitute one and
the same instrument.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Lease Agreement is executed as of the day and year
first above written.


LANDLORD:
 
CIT CRE LLC, a Delaware limited liability company
 
By:  /s/ Roy Rosenbaum                     
        Roy Rosenbaum
        Vice President
 
 
TENANT:
 
LMI FINISHING, INC., an Oklahoma corporation
 
By: /s/ Lawrence E. Dickinson            
Title:   Vice President

 
 
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A








LEASED PREMISES


 


Address
City
State
     
2104 North 170th East Avenue
Tulsa
Oklahoma





[attach legal description]




 
 
 
 
 